EXHIBIT 10.6

 

ENGINEERING, PROCUREMENT,

 

CONSTRUCTION, INSTALLATION AND COMMISSIONING

 

OF DRY TREE UNIT (DTU)

 

CONTRACT

 

BETWEEN

 

MURPHY SABAH OIL CO. LTD.

 

AND

 

TECHNIP MARINE (MALAYSIA) SDN. BHD.

 

CONTRACT REFERENCE MURPHY/KIKEH/K004

 



--------------------------------------------------------------------------------

Engineering, Procurement, Construction,

Installation and Commissioning of Dry Tree Unit (DTU), Contract

 

KIKEH AREA DEVELOPMENT

 

Table of Contents

 

ARTICLE 1 - DEFINITIONS

   5

ARTICLE 2 - THE WORK

   8

ARTICLE 3 - RESPONSIBILITIES OF COMPANY

   9

ARTICLE 4 - RESPONSIBILITIES OF CONTRACTOR

   11

ARTICLE 5 - COMPLETION AND DELIVERY DATES

   15

ARTICLE 5A- LOSS AND EXPENSE CAUSED BY DISTURBANCE OF THE REGULAR PROGRESS OF
THE     WORK

   18

ARTICLE 6 - DELIVERY AND TITLE

   19

ARTICLE 7 - COST OF THE WORK, INVOICING AND PAYMENT SCHEDULE

   21

ARTICLE 8 - CHANGES IN THE WORK

   25

ARTICLE 9 - REPRESENTATIONS, WARRANTIES AND GUARANTEES

   27

ARTICLE 10 - TEST, INSPECTION, REPAIR, ACCEPTANCE OF THE WORK

   29

ARTICLE 11 - MARINE CRAFT

   33

ARTICLE 12 - WEATHER DOWN TIME

   33

ARTICLE 13 - DUMPING, POLLUTION, WRECKS AND DEBRIS

   34

ARTICLE 14 - COMMENCEMENT OF OFFSHORE ACTIVITIES

   35

ARTICLE 15 - INTERFACE MANAGEMENT

   36

ARTICLE 16 - SALVAGE

   36

ARTICLE 17 - LABOR RELATIONS

   37

ARTICLE 18 - INSURANCE

   37

ARTICLE 19 - INDEMNIFICATION

   39

ARTICLE 20 - INDEMNIFICATION FOR PATENTS AND OTHER RIGHTS

   40

ARTICLE 21 - TREATMENT OF PROPRIETARY INFORMATION

   41

ARTICLE 22 - INVENTIONS AND LICENSES

   43

ARTICLE 23 - DEFAULT, TERMINATION AND SUSPENSION

   44

ARTICLE 24 - LIENS AND CLAIMS

   47

ARTICLE 25 - ASSIGNMENTS, SUBCONTRACTS AND PURCHASE ORDERS

   48

ARTICLE 26 - ACCOUNTING RECORDS

   49

ARTICLE 27 - FORCE MAJEURE

   50

ARTICLE 28 - SEVERABILITY

   51

 

2



--------------------------------------------------------------------------------

ARTICLE 29 - APPLICABLE LAW AND SETTLEMENTS OF DISPUTES

   51

ARTICLE 30 - CONSEQUENTIAL DAMAGES

   53

ARTICLE 31 - TAXES & DUTIES

   53

ARTICLE 32 - SURVIVAL OF PROVISIONS

   56

ARTICLE 33 - COMPANY’S ALCOHOL AND DRUG POLICY

   57

ARTICLE 34 - PUBLIC RELATIONS

   57

ARTICLE 35 - ENTIRETY OF CONTRACT

   57

ARTICLE 36 - EXHIBITS TO THE CONTRACT

   58

ARTICLE 37 - NOTIFICATIONS AND CORRESPONDENCE

   58

ARTICLE 38 - PROCUREMENT OF EQUIPMENT, FACILITIES, GOODS, MATERIALS, SUPPLIES
AND                       SERVICES

   59

ARTICLE 39- SAFETY, HEALTH, ENVIRONMENTAL PROTECTION, FIRE PROTECTION AND
SECURITY     REGULATIONS

   61

ARTICLE 40 - NOT USED

   64

ARTICLE 41 - NOT USED

   64       

ARTICLE 42 -

 

LIMITATION OF LIABILITY

            65                    

ARTICLE 43 -

 

COMPANY PARENTAL GUARANTEE

        65

 

                                                            

SECTION

                           DESCRIPTION                             PAGE

EXHIBIT A

       SCOPE OF WORK                                                      
APPENDIX 1 TO EXHIBIT A - DESIGN SPECIFICATIONS                         APPENDIX
2 TO EXHIBIT A - PRELIMINARY ENGINEERING DOCUMENTS                    Book 1 -
Lists                                                       Book 2 - Drawings   
                                                   Book 3 - Data Sheets        
                                         APPENDIX 3 TO EXHIBIT A - AGREED
INTERFACE NEED AND AVAILABLE DATES     

EXHIBIT B

       SCHEDULE OF WORKS                                   

EXHIBIT C

       SCHEDULE OF COMPENSATION                                        APPENDIX
1 - LUMP SUM COST BREAKDOWN                              APPENDIX 2 - PAYMENT
SCHEDULE                                        APPENDIX 3 - SCHEDULE OF RATES
FOR EXTRA WORK                    

EXHIBIT D

       CONTRACTOR’S EXECUTION PLAN                         

EXHIBIT E

       AGREED VENDORS AND SUPPLIERS                         

 

3



--------------------------------------------------------------------------------

                     

EXHIBIT F

      INSURANCE PROVIDED BY COMPANY                                  

EXHIBIT G

      INSURANCE PROVIDED BY CONTRACTOR                  

EXHIBIT H

      BANK GUARANTEE FORMAT                                                  

EXHIBIT I

      NOT USED                                              

EXHIBIT J

      LIST OF POTENTIAL ADJUDICATORS                                      

EXHIBIT K

      PERFORMANCE GUARANTEE FORMAT        

 

4



--------------------------------------------------------------------------------

ENGINEERING, PROCUREMENT, CONSTRUCTION, INSTALLATION

AND COMMISSIONING OF DRY TREE UNIT (DTU), CONTRACT

 

KIKEH AREA DEVELOPMENT

 

This CONTRACT is entered into this 7th day of February, 2005, effective as of
the 10th day of December, 2004, (the EFFECTIVE DATE) by and between Murphy Sabah
Oil Co., Ltd (hereinafter called “COMPANY”), a company incorporated under the
laws The Bahamas and having its office at Level 26 Tower 2, PETRONAS Twin
Towers, Kuala Lumpur City Centre, 50088 Kuala Lumpur, Malaysia, and Technip
Marine (Malaysia) Sdn. Bhd. (hereinafter called “CONTRACTOR”), a company
incorporated under the laws of Malaysia having its office at 2nd Floor, Wisma
Technip, 241 Jalan Tun Razak, 50400 Kuala Lumpur, Malaysia.

 

WITNESS THAT:

 

For and in consideration of the mutual covenants and obligations contained
herein, it is agreed by and between COMPANY and CONTRACTOR as follows:

 

ARTICLE 1 - DEFINITIONS

 

1.1 For all purposes of this CONTRACT, except as otherwise expressly provided
herein or unless the context otherwise requires, the terms defined below shall
have the meaning assigned to them as follows:

 

  1.1.1   “AFFILIATE” means any company or other entity that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control of, or with, a party. “Control” means ownership, whether
direct or indirect, of fifty percent (50%) or more of the issued voting stock of
a company entitled to vote or ownership of equivalent rights to determine the
decisions of such company or other entity. Additionally, in the case of COMPANY,
AFFILIATE shall mean any CO-VENTURER of COMPANY in the KIKEH Development
Project.

 

  1.1.2   Not used.

 

  1.1.3   “COMPANY GROUP” means COMPANY, CO-VENTURERS, its and their AFFILIATES,
contractors (other than CONTRACTOR) and subcontractors of any tier, and its and
their respective employees, officers, directors and agents.

 

  1.1.4   “CONTRACTOR GROUP” means CONTRACTOR, its AFFILIATES, contractors,
suppliers and subcontractors and their respective employees, officers, directors
and agents.

 

5



--------------------------------------------------------------------------------

  1.1.5   “CO-VENTURERS” means PETRONAS CARIGALI SDN BHD and/or any other party
having a legal interest in the operations of COMPANY to which the WORK or part
thereof relates.

 

  1.1.6   “CHANGE ORDER” means any change to the WORK of a type specified in
Article 8.

      1.1.7 “BONUS MILESTONE DATE(S)” means the date(s) stipulated in    Exhibit
C (SCHEDULE OF COMPENSATION)

for completing the milestone activities associated therewith, the achievement of
which shall entitle CONTRACTOR to bonus sums as described in Article 5.8.

 

  1.1.8   “FINAL COMPLETION DATE” means the date the WORK including the
FACILITY, being complete in all respects in full accordance with this CONTRACT,
is to be delivered to and accepted by COMPANY in accordance with Article 6.2 and
Article 6.3.

 

  1.1.9   “ACTUAL FINAL COMPLETION DATE” means the date FINAL COMPLETION DATE
has been actually achieved.

      1.1.10 “CONTRACT PRICE” means the sum specified as such in Article 7 and 
 

ExhibitC (SCHEDULE OF COMPENSATION)

hereto, as such sum may be increased or decreased specifically in accordance
with the terms of this CONTRACT.

 

  1.1.11   “PRELIMINARY ENGINEERING DOCUMENTS” means the various drawings,
engineering data and documents

referred to in    Appendix 2 to Exhibit A (SCOPE OF WORK)   hereto which are
provided by COMPANY to

CONTRACTOR, as such may from time to time be supplemented, amended, revised or
otherwise modified in accordance with the applicable terms hereof.

     
1.1.12 “DESIGN SPECIFICATIONS” means the functional data and information referred to in 
  Appendix 1 to Exhibit A (SCOPE OF WORK)

hereto which are provided by COMPANY to CONTRACTOR as a basis for designing the
FACILITY and which must be met with in all respects unless modified in
accordance with the applicable terms hereof.

 

  1.1.13   “DTU” means the Dry Tree Unit, being the SPAR, integrated with the
Hull, Topsides, and mooring system, production and injection trees, and all
other items described in Article 2 herein, having been designed, engineered,
developed, procured, fabricated, constructed, installed, hooked-up, completely
commissioned with the Certificate of Delivery and Acceptance, and made ready for
drill rig installation to commence, together with RISER SYSTEM 1 having been
delivered in accordance with this CONTRACT.

 

          1.1.13A “DTU COMPLETION DATE” means the date, as specified in   
Exhibit B (SCHEDULE OF WORKS)   , the DTU is to be

delivered and accepted in accordance with this CONTRACT.

 

6



--------------------------------------------------------------------------------

  1.1.13B   “ACTUAL DTU COMPLETION DATE” means the date DTU COMPLETION DATE has
actually been achieved.

 

  1.1.13C   “RISER SYSTEM” means the relevant system of production and injection
risers including subsea wellhead connectors,

dry wellhead and trees, as described in  

  sections 6.3 and 6.4 of Exhibit A (SCOPE OF WORK).    

 

  1.1.13D   “SPAR” shall mean a deep draft floating caisson or spar which can be
designed to support drilling and/or production equipment and/or to store oil, as
designed and generally described but without limitation in U.S. Patent No.
4,702,321 dated October 27, 1987, U.S. Patent No. 4,740,109 dated April 26,
1988, U.S. Patent No. 5,558,467 dated September 26, 1996, and Cell Spar
technology described in 10/059757 U.S. Patent Application dated 29 January 2002,
and foreign patents and patent applications related thereto together with
various disclosures on file. A SPAR’s other distinguishing features generally
include a natural period in heave which in the operating or moored condition is
longer than the wave periods and a center of gravity which is below the center
of buoyancy. The term “SPAR” shall include structures regardless of the material
of construction, including but not limited to steel and concrete hulls. The term
“SPAR” does not include fixed towers, semi-submersible platforms, jack-up
platforms, or tension leg platforms.

 

  1.1.14   “FACILITY” means the DTU, together with RISER SYSTEM 2 and, at
COMPANY’s option, RISER SYSTEM 3 having been delivered in accordance with this
CONTRACT.

 

  1.1.15   “SITE” means the FACILITY location in Production Sharing Contract
(PSC) Block K, offshore Malaysia.

 

  1.1.16   “JOBSITE” means any place or area away from the SITE where the WORK
is being carried out.

 

1.1.17 “SCOPE OF WORK” means the totality of     Exhibit A (SCOPE OF WORK)  
hereto including all requirements specified

therein including the appendices and other information set forth in attached or
referenced documents, recommendations or requirements as such may from time to
time be supplemented, amended, revised or otherwise modified in accordance with
the applicable terms hereof.

 

  1.1.18   “PROPRIETARY INFORMATION” means information as defined in Article 21
herein.

 

  1.1.19   “WORK” means all the works to be completed by CONTRACTOR as defined
in Article 2.

 

  1.1.20   “COMPANY REPRESENTATIVE” means the person as designated by COMPANY in
writing who shall have the duties, rights and obligations set forth in Article
3.2.

 

7



--------------------------------------------------------------------------------

  1.1.21   “COMPANY SITE REPRESENTATIVE” means the person appointed by the
COMPANY REPRESENTATIVE under Article 3.2.2 who shall have the day-to-day
monitoring of CONTRACTOR in carrying out the WORK on the SITE or if the WORK is
carried out in the JOBSITE, the day-to-day monitoring of the CONTRACTOR in
carrying out the WORK on the JOBSITE.

 

  1.1.22   “USD” means United States Dollars.

 

  1.1.23   “EFFECTIVE DATE” means the effective date of this CONTRACT, being the
10th of December 2004.

 

  1.1.24   “CONTRACTOR’S BID PROPOSAL” means the bid proposal submitted by
CONTRACTOR to COMPANY pursuant to the Invitation To Bid documents pertaining to
this CONTRACT issued by COMPANY on 24 May 2004.

 

ARTICLE 2 - THE WORK

 

2.1 The WORK shall consist of the complete management, engineering, procurement,
construction, transportation, installation and

commissioning of the FACILITY as a total integrated turnkey package, all as more fully described in this 

  Article 2 and Exhibit

A (SCOPE OF WORK)

 

hereto.

       

 

2.2 CONTRACTOR shall provide or arrange to have provided all management,
engineering, design, services, personnel, labor, facilities, supervision,
testing, commissioning, quality control, materials, equipment, construction
equipment needed to perform

and complete the WORK, as more fully described in 

  Exhibit D (CONTRACTOR’S EXECUTION PLAN).    

 

2.3

       Exhibit A (SCOPE OF WORK)   with its appendices, attachments and
references therein, attached hereto is an integral part of

this CONTRACT.

 

2.4

      In the event of any conflict between the text of this CONTRACT   
and its Exhibits   , the text of this CONTRACT, to the extent

of the conflict, shall govern.

 

In case of any conflict or inconsistency within an Exhibit itself, or among any
of the Exhibits that is not resolved by the order of precedence shown below,
CONTRACTOR shall bring this to the attention of COMPANY which shall resolve the
conflict in writing at no cost to COMPANY. The order of precedence shall be:

 

1. Scope of Work (Exhibit A) Including Appendix 1 (DESIGN SPECIFICATIONS), and
Appendix 3 (AGREED INTERFACE NEED AND AVAILABLE DATES)

2. Schedule of Works (Exhibit B)

3. Schedule of Compensation (Exhibit C)

4. Agreed Vendors and Suppliers (Exhibit E)

5. Appendix 2 (PRELIMINARY ENGINEERING DOCUMENTS) of Exhibit A (SCOPE OF WORK)

6. Contractor’s Execution Plan (Exhibit D)

 

8



--------------------------------------------------------------------------------

2.5 All references to this CONTRACT shall be deemed to include all documents
incorporated herein, unless such reference specifically provides otherwise.

 

2.6 It is the intent of this CONTRACT that CONTRACTOR is to design, engineer and
provide a completely finished, outfitted, equipped, tested, commissioned and
installed FACILITY complete and meeting with all DESIGN SPECIFICATIONS as
required in the SCOPE OF WORK. CONTRACTOR will retain full design and
engineering, procurement, construction, installation, commissioning, and
start-up assistance responsibility associated with the WORK.

 

2.7 The Hull including its Mooring System, machinery and equipment and the
Topsides structure, marine and safety equipment shall be designed and built
under special survey and inspection of a recognized Classification Society.

 

Classification Society review of drawings, calculations, and documentation as
appropriate shall be arranged by CONTRACTOR. All fees and charges incidental to
Classification and to comply with the appropriate rules, regulations and
requirements of the Classification Society shall be for the account of
CONTRACTOR.

 

ARTICLE 3 - RESPONSIBILITIES OF COMPANY

 

3.1 COMPANY shall:

 

  3.1.1   Furnish the SITE at which the offshore field work is to be performed
to which CONTRACTOR shall have access within agreed notification mechanism.

 

  3.1.2   Provide, or assist CONTRACTOR in providing, such technical and process
data and design basis as may be necessary for CONTRACTOR to perform the WORK.

 

  3.1.3   provide assistance to the CONTRACTOR in securing necessary permits or
data from Malaysian governmental authorities and/or agencies when required under
this CONTRACT to be in CONTRACTOR’s name. CONTRACTOR retains ultimate
responsibility for securing the necessary permits or data.

 

  3.1.4   Not used.

 

  3.1.5    Not used.

 

  3.1.6    Not used.

 

3.2 The COMPANY REPRESENTATIVE shall have the following duties, rights and
obligations:

 

  3.2.1   

The COMPANY REPRESENTATIVE shall notify CONTRACTOR in writing of all
information, instructions and decisions of COMPANY made under the provisions of

 

9



--------------------------------------------------------------------------------

 

this CONTRACT. All information, instructions and decisions from the COMPANY
REPRESENTATIVE shall be as if from COMPANY and shall commit COMPANY.

 

  3.2.2    The COMPANY REPRESENTATIVE may from time to time appoint a COMPANY
SITE REPRESENTATIVE who shall have the day-to-day monitoring of CONTRACTOR in
carrying out the WORK on the SITE or if the WORK is carried out in the JOBSITE,
the day-to-day monitoring of CONTRACTOR in carrying out the WORK on the JOBSITE,
and may at any time withdraw such appointment. The COMPANY REPRESENTATIVE shall
notify the CONTRACTOR in writing of the appointment, or the withdrawal of the
appointment, of the COMPANY SITE REPRESENTATIVE, and where applicable, for a
designated area. The COMPANY SITE REPRESENTATIVE shall represent and have the
authority to commit the COMPANY in all aspects during the execution of this
CONTRACT.

 

  3.2.3    The COMPANY REPRESENTATIVE and the COMPANY SITE REPRESENTATIVE shall,
at COMPANY’s cost, have safe access at all reasonable times to the SITE or
JOBSITE, as the case may be, and CONTRACTOR shall afford every facility for and
every assistance in obtaining the right of access. The COMPANY REPRESENTATIVE
shall co-ordinate with the CONTRACTOR the access requirements to the SITE or
JOBSITE, as the case may be.

 

  3.2.4    Only the COMPANY REPRESENTATIVE, and the COMPANY SITE REPRESENTATIVE,
shall receive on behalf of the COMPANY, notifications, information and decisions
of the CONTRACTOR under the provisions of this CONTRACT.

 

  3.2.5    The COMPANY shall have the right to change the COMPANY REPRESENTATIVE
at any time at its sole discretion and shall notify the CONTRACTOR accordingly.

 

  3.2.6    Instructions, information and decisions from anyone other than the
COMPANY REPRESENTATIVE, and the COMPANY SITE REPRESENTATIVE, shall have no
contractual force or validity even if they are written on COMPANY headed
notepaper.

 

  3.2.7    All instructions, information and decisions from the COMPANY SITE
REPRESENTATIVE shall be in writing and require a signed and returned receipt
acknowledgement within forty eight (48) hours.

 

3.3 The signing, countersigning or other endorsements of any drawings and
documentation by COMPANY’s representatives, agents or employees shall not be
interpreted as implying that COMPANY’s representatives, agents or employees
assume the responsibility for the correctness of such documents nor relieving
the CONTRACTOR of its obligations pursuant to ARTICLE 4, to review all
information, data, drawings and specifications provided by COMPANY.

 

3.4

No approval, consent or failure to disapprove, or comment on, any matter by, or
the submission of drawing, programme, schedule, plan or any other document to,
or

 

10



--------------------------------------------------------------------------------

 

acquiescence on the part of COMPANY or COMPANY REPRESENTATIVE shall relieve
CONTRACTOR of any liability or any of its obligations under this CONTRACT or
otherwise.

 

ARTICLE 4 - RESPONSIBILITIES OF CONTRACTOR

 

4.1 CONTRACTOR:

 

  4.1.1    shall possess the required skills, capacity and financial capability
to perform, and shall perform, and complete the WORK in a professional manner
utilizing sound engineering, procurement, construction, installation and
commissioning principles, project management procedures, and supervisory
procedures all in accordance with generally acceptable practices in the offshore
petroleum industry.

 

  4.1.2    shall prosecute the WORK in a diligent manner using qualified and
competent personnel and timely complete the WORK in accordance with the
provisions of this CONTRACT.

 

  4.1.3    has examined all parts of this CONTRACT and has obtained full
knowledge and understanding of the WORK, has reviewed the SCOPE OF WORK, and
other data supplied by COMPANY about the SITE and shall, subject to Article
8.1.1, be fully responsible for interpreting, checking and verifying such data
and for obtaining such additional data to the extent it considers necessary in
order for it to fulfill its obligations under this CONTRACT. CONTRACTOR agrees
that it is familiar with all such conditions, risks, contingencies and other
circumstances (including, without limitation, labor relations, supply of
material, weather and COMPANY’S operational requirements) as may affect the
performance of the

WORK and has taken them into account in agreeing to the fixed price amount
addressed in Article 7, and the sums and

rates and prices set forth in 

  Exhibit C (SCHEDULE OF COMPENSATION)   , and has fully satisfied itself as to
the

correctness and sufficiency of said amount(s) for the execution of the WORK.

 

  4.1.4    shall obtain and pay for all permits and licenses, which must be in
CONTRACTOR’S name, necessary for the performance of the WORK.

 

  4.1.5    shall have knowledge of all of the legal requirements, and business
practices and rules and regulations which must be followed in performing the
WORK and shall perform the WORK in compliance with all applicable governmental,
local and other competent authorities’ laws, regulations and orders presently in
effect and becoming effective during the performance of the WORK, subject
however to Article 8.2.

 

  4.1.6    is the designer of the FACILITY and accepts full responsibility for
the design, the accuracy and completeness of the

PRELIMINARY ENGINEERING DOCUMENTS included in 

  Appendix 2 to Exhibit A (SCOPE OF WORK)   ; and that

CONTRACTOR will complete and correct any errors or omissions in the

 

11



--------------------------------------------------------------------------------

 

design and/or the PRELIMINARY ENGINEERING DOCUMENTS and any resulting impact on
the WORK at no cost to COMPANY.

 

  4.1.7    shall defend, indemnify and hold COMPANY harmless from any fees,
charges, fines, customs duties and penalties as may arise from its
non-compliance with Section 4.1.5 herein.

 

  4.1.8    shall furnish COMPANY complete, accurate and proper documentation
necessary to enable COMPANY to pay any costs for local or export taxes,
Malaysian import duties, or other Malaysian taxes resulting from fabrication or
supply of equipment or material from outside of Malaysia that are within the
responsibility of COMPANY under Article 31. COMPANY shall be solely responsible
for Malaysian import duties pursuant to Article 31.2.2.

 

  4.1.9    within (14) days of the execution of this CONTRACT shall provide to
COMPANY, a Performance Guarantee in respect of

the performance of the WORK in a format per  

  Exhibit K (PERFORMANCE GUARANTEE FORMAT)   .

 

  4.1.10    shall provide all necessary safeguards for the protection of the
FACILITY and of all persons and other property related thereto whilst in
CONTRACTOR’s care, custody and control, until ACTUAL FINAL COMPLETION DATE.

 

  4.1.11    is an independent contractor and nothing contained herein shall be
construed as constituting any other relationship with COMPANY, nor shall this
CONTRACT be construed as creating any relationship whatsoever between COMPANY
and CONTRACTOR’S employees; CONTRACTOR has sole authority and responsibility to
employ, discharge and otherwise control its employees, and that neither
CONTRACTOR, nor any of its employees, are or shall be deemed to be employees of
COMPANY; CONTRACTOR shall comply with all laws, rules, regulations and
ordinances applicable to it as such employer; and CONTRACTOR shall accept
complete responsibility as a principal for its agents and subcontractors.

 

  4.1.12    comply with COMPANY’s applicable safety rules and regulations as
specified in DESIGN SPECIFICATIONS.

 

  4.1.13    shall arrange for complete handling, storage and preservation of all
materials, equipment and construction equipment (including COMPANY-furnished
equipment) including inspection, expediting, shipping, unloading, and receiving.

 

  4.1.14    shall provide all temporary materials, equipment, supplies, and
construction utilities.

 

  4.1.15   

shall provide such reasonable assistance as requested by COMPANY in preparing
licences, permits, custom duties exemption applications and supporting data and
documents required to be provided by COMPANY, for the performance of the WORK or
otherwise required hereunder which are required to be taken out

 

12



--------------------------------------------------------------------------------

 

in COMPANY’s name. COMPANY shall use good faith efforts to minimize the extent
of such assistance requested.

 

  4.1.16    shall replace any of its personnel or its subcontractor’s personnel
performing the WORK whom COMPANY requests CONTRACTOR to replace. COMPANY will
not unreasonably make such requests.

 

  4.1.17    in performing the WORK and in accordance with Article 10 herein,
shall establish, use and enforce Quality Control and Assurance Programs which
ensure compliance with the SCOPE OF WORK and comply with all necessary
regulations, codes and practices applicable to the type of Facility which is the
subject of this CONTRACT. COMPANY shall, at all times, have the right of review
and acceptance of such Quality Control and Assurance Programs. CONTRACTOR shall
ensure that such Quality Control and Assurance Programs are passed on to and
established, used and enforced by all of its subcontractors.

 

  4.1.18    shall provide such office space, furniture and facilities including
communications equipment, utilities, supplies, parking,

and services at all JOBSITES for use by COMPANY, throughout the period of this CONTRACT as required by 
  EXHIBIT

A (SCOPE OF WORK)   , and it shall provide all marine and air transportation to
and from shore base, accommodations,

messing, communications and other support services as may be required for
CONTRACTOR and COMPANY personnel and/or their designees onboard marine vessels
used in the performance of the WORK.

 

  4.1.19    shall observe and enforce, and shall ensure that all its
subcontractors and agents observe and enforce all applicable safety rules and
regulations. CONTRACTOR shall also take all precautions and measures prescribed
by any applicable laws, rules and regulations to ensure the safety of its own
and all other persons including, without limitation, the provision of all
necessary barriers, guards, temporary badges, lights, watchmen and all similar
items.

 

  4.1.20    shall fulfill and enforce its obligations in this Article at the
SITE and the JOBSITE(S), offices and any other place, construction facility or
factory, where any aspect of the WORK or related activities are performed.

 

  4.1.21    shall afford to COMPANY at all times during the performance of the
WORK and thereafter until final acceptance pursuant to Article 10.15, safe
access to all locations where WORK is being performed, including any location
where an item which is to form a part of the FACILITY is being fabricated,
constructed, assembled, mounted, tested, inspected, transported installed or
stored.

 

  4.1.22    shall afford such safe access, assistance and equipment as may be
required by COMPANY in order to permit COMPANY, any other contractor engaged by
COMPANY or any representative of any governmental, certifying or other
appropriate authority, to carry out such inspections, surveys or work (other
than the WORK) in connection with or relating to the WORK as may be appropriate.

 

13



--------------------------------------------------------------------------------

  4.1.23    shall, subject to Article 3.1.1, ensure that every aspect of, and
all operations connected with the performance of the WORK are carried out so as
not to damage or to interfere unnecessarily or improperly with, any of COMPANY’s
existing facilities or any of COMPANY’s operations or with any convenience of
the public or any access to or use or occupation of any public or private
property or way, including, without limitation waterways, moorings, submerged
pipelines and cables and other such places and structures.

 

  4.1.24    with the exception of existing waste material and rubbish, shall at
all times keep the SITE and JOBSITE(S) free of waste material and rubbish and
upon the completion of the WORK it shall clear away and remove from the
FACILITY, JOBSITE(S) and the SITE, CONTRACTOR GROUP’s waste material and rubbish
and all surplus materials, equipment, structures, and tools not the property of
COMPANY, leaving the whole of the FACILITY clean and in an as-new condition and
the JOBSITE(S) and the SITE clean to the reasonable satisfaction of COMPANY.

 

  4.1.25    shall, forthwith and with dispatch, buoy, light, raise and remove
all or any portion of the FACILITY, or any other plant, scrap, objects, tools,
materials, equipment, vessel or craft that may be sunk, dropped overboard,
abandoned on the seabed or otherwise lost in the course of the CONTRACTOR’s
performance of the WORK as soon as practicable, and in any event so as to comply
with all governmental laws, regulations, rules and orders and to avoid any
hazard to navigation or hazard to the FACILITY and to avoid any delay in the
completion of the WORK. The fact that the sunken item is insured or has been
declared a total loss shall not absolve CONTRACTOR from its obligations under
the terms of this Article nor shall it relieve CONTRACTOR of its obligation to
complete the WORK in accordance with the terms of this CONTRACT.

 

  4.1.26    shall be solely responsible for ensuring that all of its foreign
employees, if any, comply with applicable immigration laws.

 

  4.1.27    reserves the right to substitute vessels, equipment, facilities,
resources, personnel with equal or equivalent replacements subject to approval
by COMPANY, such approval will not be unreasonably withheld.

 

  4.1.28    shall comply with the requirements of the Classification Society.

 

4.2 CONTRACTOR shall:

 

4.2.1 within fourteen (14) days of the execution of this CONTRACT, furnish
COMPANY an unconditional on-demand Bank Guarantee for five percent (5%) of the
CONTRACT PRICE as security for its due performance and completion of this
CONTRACT in the format per Exhibit H (BANK GUARANTEE FORMAT), which amount shall
be reduced to:

(i) two and one half percent (2.5%) of the CONTRACT PRICE as from ACTUAL DTU
COMPLETION DATE;

 

14



--------------------------------------------------------------------------------

(ii)    zero percent (0%) of the CONTRACT PRICE upon the delivery of RISER
SYSTEM 2, or at the end of six (6) calendar months from ACTUAL DTU COMPLETION
DATE, whichever occurs last.

 

4.2.2 

  allow for the proceeds of the Bank Guarantee to be payable to the COMPANY as
compensation for any loss resulting from CONTRACTOR’S failure to perform or
complete its obligations under and in accordance with the terms of this
CONTRACT.

 

ARTICLE 5 - COMPLETION AND DELIVERY DATES

 

5.1

     

CONTRACTOR shall achieve the BONUS MILESTONE DATES, DTU COMPLETION DATE and the
FINAL COMPLETION DATE identified in Exhibit B (SCHEDULE OF WORKS).

 

5.2 Within thirty (30) days from the EFFECTIVE DATE of this CONTRACT, CONTRACTOR
shall submit to COMPANY for approval, a Preliminary Resource Loaded (Level 4)
Project Schedule, Staffing Plan and “S” Curve showing the sequence of events,
staffing requirements and planned progress through all phases of the WORK.
Within sixty (60) days from the EFFECTIVE DATE of this CONTRACT, CONTRACTOR
shall submit to COMPANY for approval, a Final Resource Loaded (Level 4) Project
Schedule, Staffing Plan and “S” Curve showing the sequence of events, staffing
requirements and planned progress through all phases of the WORK. CONTRACTOR
shall incorporate the key dates for commencement and completion of all
significant activities of engineering, procurement, construction and
installation. The schedule submitted by CONTRACTOR shall be a Critical Path
Method Schedule or other scheduling technique approved by COMPANY. CONTRACTOR
shall implement the WORK in accordance with the Project Schedule and shall
mitigate the impact of any delay. CONTRACTOR shall provide regular updates of
the Project Schedule on a monthly basis indicating actual progress compared to
planned progress and furnish additional details and information relating to such
schedule as COMPANY may from time to time reasonably require. The Project
Schedule shall clearly indicate the BONUS MILESTONE DATES, DTU COMPLETION DATE
and the FINAL COMPLETION DATE.

 

5.3 CONTRACTOR shall commence performance of the WORK immediately upon execution
of this CONTRACT, and shall continue the same in a diligent and expeditious
manner and in accordance with the Project Schedule. CONTRACTOR shall make best
efforts at all times to afford the WORK the highest priority.

 

5.4 Neither the submission to nor approval by COMPANY of the Project Schedule
nor the furnishing of such additional details and information thereto, shall
relieve CONTRACTOR of any of its other obligations under this CONTRACT.

 

5.5

The mode, manner and speed of performance of the WORK are to be such as to
ensure COMPANY that the Project Schedule will be met. Should COMPANY have reason
to believe that the Project Schedule will not be met, COMPANY shall have the
right (but not

 

15



--------------------------------------------------------------------------------

 

the obligation) to so notify CONTRACTOR, and thereupon CONTRACTOR shall work
such additional overtime and/or engage such additional personnel and/or take
such other measures as may be necessary in order to complete the WORK within the
BONUS MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE.
Subject to CONTRACTOR’s entitlement to additional cost and/or time under Article
8, and for delays caused by COMPANY GROUP, all costs related to such overtime,
additional personnel and other measures shall be borne by CONTRACTOR.

 

5.6 If at any time during the course of its performance of the WORK, CONTRACTOR
should have reason to believe that the WORK (or any applicable part thereof)
cannot be completed within the Project Schedule, CONTRACTOR shall promptly, but
in any event not later than ten (10) days of the date it first has cause to
believe that the WORK may be delayed, notify COMPANY in writing of such possible
delay, indicating the amount of delay CONTRACTOR believes will or could be
incurred and within thirty (30) days notify COMPANY in writing of the proposed
remedy to complete the WORK within the BONUS MILESTONE DATES, DTU COMPLETION
DATE and the FINAL COMPLETION DATE, and thereupon CONTRACTOR shall work such
additional overtime and/or engage such additional personnel and/or take such
measures as may be necessary in order to complete the WORK within the BONUS
MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE. Subject to
CONTRACTOR’s entitlement to additional cost and/or time under Article 8, and for
delays caused by COMPANY GROUP, all costs related to such overtime, additional
personnel and other measures shall be borne by CONTRACTOR.

 

5.7 Further to Article 5.6, CONTRACTOR shall provide to COMPANY a final
estimated sail-away date of the DTU from the JOBSITE to the SITE in accordance
with the following notification schedule:

 

5.7.1

   one hundred and eighty (180) days before the sail-away date (incorporating
all approved changes) - estimated sail-away date +/- forty (40) days.

 

5.7.2

   ninety (90) days before the sail-away date (incorporating all approved
changes) - estimated sail-away date +/- fourteen (14) days.

 

5.7.3

   sixty (60) days before the sail-away date (incorporating all approved
changes) - estimated sail-away date +/- seven (7) days.

 

If the portion of the WORK scheduled for completion at the JOBSITE is not
completed at that time, COMPANY has the right to instruct CONTRACTOR to complete
the remaining WORK offshore at CONTRACTOR’s cost.

 

5.8. BONUS ENTITLEMENTS FOR EARLY COMPLETION

 

Subject to Article 7.2.18, CONTRACTOR shall be entitled to be paid the relevant
bonus sums upon having achieved the following milestones:

 

(a)

   a lump sum bonus of one million USD ($1,000,000 USD) for having achieved the
BONUS MILESTONE 1 DATE;

 

 

16



--------------------------------------------------------------------------------

(b)

   a lump sum bonus of one million USD ($1,000,000 USD) for having achieved the
BONUS MILESTONE 2 DATE;

 

(c)

   a lump sum bonus of three million USD ($3,000,000 USD) for having achieved
the BONUS MILESTONE 3 DATE, or an amount equal to three million USD ($3,000,000
USD) reduced by ten percent (10%) for each calendar day of delay in achieving
the BONUS MILESTONE 3 DATE. For the avoidance of doubt, if and when the delay in
achieving the BONUS MILESTONE 3 DATE reaches ten (10) days or more, the amount
of the lump sum bonus entitlement shall be zero.

 

PROVIDED however that any and all lump sum bonus entitlements due to CONTRACTOR
under (a) and/or (b) above shall, if and when the BONUS MILESTONE 3 DATE is not
achieved, be adjusted as follows:

 

(i)

   the lump sum bonus entitlements under (a) and/or (b) shall be adjusted to an
amount equal to one half of the lump sum entitlements under (a) and/or (b)
reduced by ten percent (10%) for each calendar day of delay in achieving the
BONUS MILESTONE 3 DATE. For the avoidance of doubt, if and when the delay in
achieving the BONUS MILESTONE 3 DATE reaches ten (10) days or more, the lump sum
entitlements under (a) and/or (b) shall be reduced to zero.

 

As an illustration, where both BONUS MILESTONE 1 DATE and BONUS MILESTONE 2 DATE
have been achieved, and there is a delay of three (3) calendar days in achieving
the BONUS MILESTONE 3 DATE, the lump sum bonus entitlement under (c) above shall
equal $3,000,000 USD x 70% = $2,100,000 USD; and the lump sum bonus entitlements
under (a) and (b) above shall be adjusted to 0.5 x ($1,000,000 USD + $1,000,000
USD) x 70%= $700,000 USD.

 

5.9 CONTRACTOR shall give to COMPANY sixty (60) days prior notice of the
estimated achievement of the BONUS MILESTONE DATES, DTU COMPLETION DATE and the
FINAL COMPLETION DATE as stipulated in 5.1 above for COMPANY’S planning
purposes.

 

5.10 LIQUIDATED DAMAGES FOR LATE ACHIEVEMENT OF BONUS MILESTONE 3 DATE

 

If the WORK is not completed by the BONUS MILESTONE 3 DATE as defined in Article
5.1 above, except as may be amended by Article 5.12 below, CONTRACTOR shall, by
way of agreed liquidated damages pay to COMPANY fifty thousand USD ($50,000 USD)
for each calendar day of delay after the first twenty (20) days beyond the BONUS
MILESTONE 3 DATE up to a maximum total liquidated damages amount of five million
USD ($5,000,000 USD). Such liquidated damages shall be COMPANY’s sole and
exclusive remedy for delay by CONTRACTOR in achieving the BONUS MILESTONE 3
DATE.

 

5.11

CONTRACTOR acknowledges and agrees that actual delays and the cumulative effect
of actual delay in activities which, according to the Project Schedule, do not
affect any completion dates shown by the critical path in the network, do not
have any effect on the

 

17



--------------------------------------------------------------------------------

 

BONUS MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE and
therefore will not be the basis for an extension of time, subject to
CONTRACTOR’s entitlement to additional cost under Article 8.

 

5.12 The BONUS MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION
DATE shall be extended in respect of delay to said dates which CONTRACTOR can
establish was caused by the following only:

 

  1)   The number of calendar days delay which are the aggregate of agreed
extensions to the BONUS MILESTONE DATES, DTU COMPLETION DATE and the FINAL
COMPLETION DATE specifically resulting from changes to the WORK pursuant to the
terms of Article 8 of this CONTRACT.

 

  2)   The number of calendar days lost to CONTRACTOR on or after the effective
date hereof and prior to the actual BONUS MILESTONE DATES, DTU COMPLETION DATE
and the FINAL COMPLETION DATE specifically caused by (a) Force Majeure delays
defined in Article 27; (b) COMPANY’s suspension under Article 23.3; or (c) any
delay in performance hereunder by or breach of any obligations hereunder of
COMPANY GROUP or any other act of prevention of performance hereunder by COMPANY
GROUP.

 

5.13 No period of delay or extension to the BONUS MILESTONE DATES, DTU
COMPLETION DATE and the FINAL COMPLETION DATE for any reason shall be valid or
taken into account if:

 

  1)   The delay was in any way caused by default, error, neglect, act or
omission of the CONTRACTOR or does not specifically impact the critical path
events.

 

  2)   CONTRACTOR has not since the occurrence of the delay taken all reasonable
steps open to them to mitigate the effect of the delay upon the BONUS MILESTONE
DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE.

 

  3)   The delay was in any way caused by errors, incompleteness, or omissions
in the design provided by CONTRACTOR prior to or after execution of this
CONTRACT.

 

5.14 CONTRACTOR’S sole and exclusive remedy in event of any delay in completing
the WORK as stipulated hereunder is to receive an extension to the BONUS
MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE as
specifically allowed herein and any other rights under Article 8 with no other
obligation, cost or payment due from COMPANY.

 

ARTICLE 5A- LOSS AND EXPENSE CAUSED BY DISTURBANCE OF THE

REGULAR PROGRESS OF THE WORK

 

5A.1

Subject to Article 5A.2, if, upon written application being made to COMPANY by
CONTRACTOR, COMPANY and CONTRACTOR mutually agree that CONTRACTOR

 

18



--------------------------------------------------------------------------------

 

has been involved in direct loss and/or expense for which CONTRACTOR would not
be reimbursed by a payment under any other provision in this CONTRACT by reason
of the regular progress of the WORK or any part thereof having been materially
affected by:

 

  (a)   changes to the WORK due to COMPANY requested changes pursuant to the
terms of Article 8, and/or

 

  (b)   any delay in performance hereunder by or breach of any obligations
hereunder of COMPANY GROUP or any other act of prevention of performance
hereunder by COMPANY GROUP,

 

and if the written application is made within one (1) calendar month of it
becoming apparent that the progress of the WORK or any part thereof has been
affected as aforesaid, then COMPANY and CONTRACTOR shall mutually agree the
amount of such loss and/or expense and this amount shall be added to the
CONTRACT PRICE.

 

5A.2   The provisions of Article 5A.1 shall not apply where, and to the extent
that, the cause of the progress of the WORK or any part thereof having been
delayed, affected or suspended is:

 

  (a)   default, error, neglect, act or omission of CONTRACTOR GROUP;

 

  (b)   failure by CONTRACTOR GROUP to take all reasonable steps to mitigate the
effect of the events specified in Article 5A.1(a) and/or Article 5A.1(b); or

 

  (c)   errors, incompleteness or omissions in the design provided by CONTRACTOR
GROUP prior to or after execution of this CONTRACT.

 

ARTICLE 6 - DELIVERY AND TITLE

 

6.1 TITLE:

 

CONTRACTOR warrants good title to all materials, equipment, tools and supplies
furnished by it, its subcontractors and their vendors which become part of the
FACILITY or are purchased for COMPANY for the maintenance and/or construction
thereof. Title to all or a portion of said materials, equipment, tools and
supplies shall pass to COMPANY at (a) the date the FACILITY or any part thereof
is delivered to COMPANY or (b) the date payment for all or such portion of said
materials, equipment, tools and supplies is made, whichever of the foregoing
first occurs. However, CONTRACTOR shall retain care, custody and control of said
materials, equipment, tools and supplies and exercise due care thereof to
protect them from loss or damage until delivery of the FACILITY or any part
thereof, or until termination of this CONTRACT (pursuant to Articles 18.4, 23 or
39.23), whichever first occurs. Said transfer of title shall in no way affect
COMPANY’S rights as set forth in other provisions of this CONTRACT.

 

Any portion of the FACILITY for which title has passed to COMPANY but which
remains in the care and custody of CONTRACTOR or subcontractor, including any
COMPANY

 

19



--------------------------------------------------------------------------------

provided items, shall be clearly identified as being the property of COMPANY and
shall be segregated from CONTRACTOR’S property to the extent possible.

 

For the purpose of protecting COMPANY’S interest in all materials, equipment,
tools and supplies with respect to which title has passed to COMPANY but which
remain in the possession of CONTRACTOR’s subcontractors and vendors, CONTRACTOR
shall take or cause to be taken all reasonable steps necessary under the laws of
the appropriate jurisdiction(s) to protect COMPANY’S title thereto and interests
therein and shall protect, defend and hold harmless COMPANY against claims by
other parties with respect thereto.

 

CONTRACTOR shall cause all conditions of this Article 6.1 to be inserted in all
of its subcontracts so that COMPANY shall have all the rights set forth herein
with respect to each subcontractor.

 

6.2 DELIVERY OF DTU

 

The DTU shall be completed in full accordance with this CONTRACT and the SCOPE
OF WORK and then delivered to COMPANY afloat, moored, assembled, installed,
integrated, tested and commissioned at the SITE on the DTU COMPLETION DATE,
unless such date is extended under provisions of this CONTRACT. Subject to
Article 6.1, title to the DTU shall pass to COMPANY upon delivery of the DTU by
CONTRACTOR to COMPANY. Such delivery shall be evidenced by the Certificate of
Delivery and Acceptance pursuant to this Article 6, subject however to Article
10.15.

 

All certificates and documents applicable to the WORK and the DTU as set forth
herein and in

     Exhibit A (SCOPE OF WORK)    and/or as may be required for the intended
operation of the DTU, including, but

not limited to the following shall be delivered to COMPANY on the ACTUAL DTU
COMPLETION DATE of the DTU:

 

  a.   Certificate of Delivery and Acceptance signed by CONTRACTOR and accepted
in writing by COMPANY REPRESENTATIVE certifying that the DTU is complete in
every respect except for COMPANY’s agreed punch list of minor outstanding items
and in full accord with all provisions hereof and of Exhibit A ( SCOPE OF WORK),
approved plans and agreed change orders.

 

  b.   Bill of Sale.

 

  c.   Certificate of Title, if applicable.

 

  d.   Inventory of stores and consumables.

 

  e.   Inventory of all equipment on the DTU including spare parts and the like.

 

  f.   Instruction Books and Operating Manuals pertaining to the DTU and its
equipment.

 

  g.   Builders Certificate on proper form.

 

20



--------------------------------------------------------------------------------

  h.   Classification certificate from a recognized Classification Society. Note
that these certificates may be temporary with the permanent certificates to be
delivered to COMPANY as soon as possible thereafter.

 

  i.   All other certificates or other approvals, including relevant government
approvals or documents required to commence drill rig installation, required or
normally to be furnished upon delivery of the DTU pursuant to this CONTRACT.

 

  j.   Declaration of Warranty by CONTRACTOR that the DTU is delivered to
COMPANY free and clear of any liens, charges, claims, mortgages, taxes or other
encumbrances of whatever nature affecting COMPANY’S clear title thereto, as well
as of all liabilities of the CONTRACTOR to its suppliers and subcontractors,
employees or crew, and of all liabilities arising from work performed offshore,
or otherwise prior to delivery.

 

  k.   Copies of as-built drawings and other data to the extent complete at the
time as specified in

Exhibit A (SCOPE OF WORK)

  and suitably assembled, organized and packaged.

 

6.3 DELIVERY OF FACILITY

 

Subsequent to the delivery and acceptance of the DTU pursuant to Article 6.2
above, the delivery by CONTRACTOR of RISER SYSTEM 2, and, at COMPANY’s option,
RISER

SYSTEM 3, in accordance with this CONTRACT and      Exhibit A (SCOPE OF WORK)

shall constitute delivery of the FACILITY hereunder.

 

The provisions of Article 6.2 shall, to the extent that they are relevant to
RISER SYSTEM 2, and RISER SYSTEM 3, if applicable, apply to the delivery of the
FACILITY.

 

ARTICLE 7 - COST OF THE WORK, INVOICING AND PAYMENT SCHEDULE

 

7.1 CONTRACT PRICE

 

As full and complete compensation for the WORK, COMPANY shall pay to CONTRACTOR
the CONTRACT PRICE of   two

hundred and forty five million, six hundred and eighty five thousand, three
hundred and forty USD ($245,685,340.00USD)

in accordance with the schedule specified in Article 7.2.18, along with any
amount or credit for any Change Order specifically agreed and documented in
accordance with Article 8 hereto, as well as for any bonus entitlements under
Article 5.8 or liquidated damages under Article 5.10.

 

The CONTRACT PRICE shall not be increased as a result of any increase in
CONTRACTOR’S costs unless agreed to by COMPANY in writing under Article 8
hereto. The CONTRACT PRICE excludes service tax under the Service Tax Act 1975.

 

No prices herein shall be subject to escalation.

 

21



--------------------------------------------------------------------------------

7.2 INVOICING AND PAYMENTS SCHEDULE

 

  7.2.1    CONTRACTOR shall, for each of the scheduled payment installments
specified in Article 7.2.18, submit to COMPANY within seven (7) days of the
achievement of the relevant milestone an invoice for the specified amount due
for that particular milestone.

 

  7.2.2    COMPANY will indicate in each CHANGE ORDER as per Article 8, the
method by which the cost of the CHANGE ORDER shall be invoiced.

 

  7.2.3    Not used.

 

  7.2.4    Any charges made by CONTRACTOR for items reimbursable at actual cost
under this CONTRACT or for payments made on COMPANY’s behalf shall be properly
itemised and shall be net of all discounts and allowances, if applicable.
Invoices must be supported by sufficient original documentation to fully support
such reimbursement and permit verification thereof by COMPANY. Supporting
documents include original service ticket, time sheet and/or man-hour reports
verified by COMPANY SITE REPRESENTATIVE, third party invoices and/or other
supporting data or information as is required or reasonably necessary to support
the charges.

 

  7.2.5    All invoices for WORK performed shall be submitted in duplicate, one
(1) original and one (1) copy, each complete with the necessary original
supporting documentation verified by the COMPANY SITE REPRESENTATIVE and shall
indicate the CONTRACT number and title, location where WORK is performed or
materials routed to, the name of COMPANY SITE REPRESENTATIVE authorising the
services to be performed or materials to be purchased and shall be supported by
relevant documentation to permit verification thereof. Invoicing currency shall
be indicated on the invoice as specified in Article 7.2.12.

 

  7.2.6    Invoices shall be addressed to COMPANY as follows: -

 

      MURPHY SABAH OIL CO., LTD

      Level 26, Tower 2,

      PETRONAS Twin Towers,

      Kuala Lumpur City Centre,

      50088 Kuala Lumpur, Malaysia.

 

      ATTN. : Manager, Finance and Administration

 

  7.2.7    Payments of correct and undisputed invoiced items shall be made on or
before the thirtieth (30th) day after receipt of the invoice by wire transfer.
If the thirtieth (30th) day falls on Saturday, Sunday or a gazetted public
holiday, the next working day shall be deemed to be the due date for payment.
Payments for undisputed invoices received after the due date shall be subject to
interest charges at the 3-month LIBOR plus two percent (2%) rate.

 

22



--------------------------------------------------------------------------------

  7.2.8    COMPANY may dispute an invoice and payment due to CONTRACTOR may be
withheld by COMPANY on account of:

 

  7.2.8.1  incorrect invoice(s) without the appropriate supporting documentation
required by COMPANY.

 

  7.2.8.2  any defective WORK done and not remedied by CONTRACTOR.

 

  7.2.8.3  performance of this CONTRACT, or completion of any part of the WORK
not in accordance with the terms of this CONTRACT.

 

  7.2.8.4  Not used.

 

  7.2.8.5  failure of CONTRACTOR to pay amounts due for wages and/or labour or
materials used by CONTRACTOR in performing WORK or amounts due to Subcontractors
in the performance of WORK without justification.

 

  7.2.9    COMPANY may withhold payment in respect of disputed items until
settlement of the dispute. In the event that COMPANY disputes any item on a
particular invoice, COMPANY shall be entitled to withhold from making payment
only the actual amount in dispute until the settlement of the dispute. COMPANY
shall inform CONTRACTOR of the disputed item(s) within thirty (30) days of the
receipt by COMPANY of the particular invoice. COMPANY shall be liable for
interest payment on wrongfully withheld items at the 3-month LIBOR plus two
percent (2%) rate.

 

  7.2.10    If and when the cause or causes for withholding any such payment
has/have been remedied or removed by CONTRACTOR and satisfactory evidence of
such remedy or removal has been presented to COMPANY, the payments withheld
shall be made forthwith by COMPANY.

 

  7.2.11    Not used.

 

  7.2.12    Subject to CONTRACTOR securing the necessary approvals and
CONTRACTOR furnishing documentary evidence to COMPANY that CONTRACTOR is duly
authorised by Bank Negara Malaysia to accept payment in USD, all payments to
CONTRACTOR by COMPANY under the terms of this CONTRACT shall be in USD.

 

      The CONTRACT PRICE is stated in USD and in the event that CONTRACTOR is
not authorised to accept in USD then, for the purpose of converting USD to
enable payment to be made in Ringgit Malaysia, the rate of exchange to be used
shall be the average of the selling and buying rates of Telegraphic Transfer
published in the opening of business rate sheet by Malayan Banking Berhad Kuala
Lumpur on the date of payment. If such day falls on a day where the rate is not
available, the rate quoted immediately before such day shall be used.

 

23



--------------------------------------------------------------------------------

  7.2.13    Upon notification of any erroneous billings made by or payments made
to CONTRACTOR by COMPANY, CONTRACTOR shall within fourteen (14) days, make
appropriate adjustments therein and reimburse to COMPANY any amounts of
overpayment still outstanding as reflected by said adjustments. Notwithstanding
the foregoing, COMPANY shall be entitled to deduct such amount from payment due
to CONTRACTOR upon mutual agreement of the Parties. Accordingly, COMPANY shall
pay CONTRACTOR any amount of underpayment subject to verification thereof.

 

  7.2.14    Payment made by COMPANY under this CONTRACT shall not preclude the
right of COMPANY to thereafter dispute any of the items invoiced and shall not
constitute an admission or waiver by COMPANY as to the performance by CONTRACTOR
of its obligations hereunder and in no event shall any such payment affect the
obligations by CONTRACTOR. Any payments withheld shall be without prejudice to
any other rights or remedies available to COMPANY.

 

  7.2.15    All invoices, financial statements / settlements and billings by
CONTRACTOR to COMPANY shall reflect properly the facts relating to all
activities and transactions handled for COMPANY’s account.

 

  7.2.16    CONTRACTOR shall identify in the invoice the item and the amount
subject to service tax under the Service Tax Act 1975 of Malaysia. Such invoice
shall be substantiated with the relevant documents specified thereto.

 

  7.2.17   All payment to CONTRACTOR shall be made to:

 

BANK NAME AND ADDRESS :    HSBC KL ACCOUNT NUMBER :    MYR A/C : 201 - 430295 -
101      USD A/C : 201 - 430295 - 725 ABA WIRE TRANSFER INFORMATION :     

 

7.2.18 Invoices for the amount of progress payments shall be submitted by
CONTRACTOR to COMPANY in accordance with

            Article 7.2.1 and

   Schedule C-2 Exhibit C (SCHEDULE OF COMPENSATION)

 

 

7.3 Subject to Article 7.2, with regard to each of the above progress payments,
CONTRACTOR shall submit to COMPANY an invoice which shows:

 

  7.3.1    the CONTRACT PRICE.

 

  7.3.2    documentation of the current status and justification of the
installment payment due complete with COMPANY SITE REPRESENTATIVE’s signature.

 

  7.3.3    the portion of said CONTRACT PRICE amount invoiced previously.

 

24



--------------------------------------------------------------------------------

  7.3.4   the payment sum due.

 

  7.3.5   the payment due date.

 

7.4 Not used.

 

ARTICLE 8 - CHANGES IN THE WORK

 

8.1 COMPANY shall have the right to make any changes in the WORK (i.e.,
alterations, additions or reductions) as it sees fit under the provisions of
this Article. Except as specifically provided in this CONTRACT, there shall be
no changes to the WORK, SCOPE OF WORK, any particulars of this CONTRACT or the
CONTRACT PRICE. For clarification, the following are some of the matters which
do not constitute a change in the WORK and shall not affect the CONTRACT PRICE
or BONUS MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE:

 

  8.1.1    Changes, modifications, corrections and additional drawings or
specifications that occur during the engineering/design of the project necessary
to develop a conceptual design intent into sufficient detail for the
procurement, construction, installation and operational phases of the project in
compliance with the SCOPE OF WORK, save for any modifications to the WORK
resulting from changes, errors or omissions in the DESIGN SPECIFICATIONS.

 

  8.1.2    Modifications to the WORK resulting from errors or omissions in the
PRELIMINARY ENGINEERING DOCUMENTS.

 

  8.1.3    Corrections made necessary due to CONTRACTOR’S noncompliance with the
DESIGN SPECIFICATIONS, Classification Society rules and requirements, or other
applicable governmental regulations.

 

  8.1.4    Remedial work made necessary by non-compliance of CONTRACTOR or its
subcontractors, vendors or agents with instructions, drawings or specifications.

 

  8.1.5    Modifications made necessary to comply with requirements of the
CONTRACTOR-nominated Marine Warranty Surveyor.

 

8.2 If after the date of submission of CONTRACTOR’S BID PROPOSAL there are any
mandatory changes to the rules or requirements of the Classification Society or
other governmental regulations or laws (including tax laws) which affect the
FACILITY and the WORK, then CONTRACTOR shall promptly notify COMPANY thereof and
comply therewith. COMPANY shall agree to necessary changes in the SCOPE OF WORK
and the WORK which may become necessary as a result of any such mandatory
changes to those rules, requirements and regulations or laws (including tax
laws).

 

For the avoidance of doubt, if after the date of submission of CONTRACTOR’s BID
PROPOSAL there shall be enacted or promulgated in Malaysia any new tax statute,
changes in existing tax laws, codes, treaties or regulations or interpretations
thereof, which impact

 

25



--------------------------------------------------------------------------------

CONTRACTOR and affects the CONTRACT PRICE, CONTRACTOR shall be entitled to a
CHANGE ORDER under the provisions of Article 8 hereof.

 

8.3 Only changes that would result in extra work, or extra material or
equipment, or the rework of completed work or a change or modification in
CONTRACTOR’s planned performance of the WORK by CONTRACTOR over and above what
would have been required had the change not been incorporated can be the cause
of extra cost or delay, subject to Article 8.5.

 

8.4 COMPANY shall have the absolute unfettered right to make changes in the
FACILITY and/or SCOPE OF WORK as COMPANY shall see fit and submit same to
CONTRACTOR in writing together with such particulars sufficient to describe the
changes to CONTRACTOR. CONTRACTOR shall as soon as practicable thereafter, but
not longer than twenty (20) days after receipt of such change request (unless a
longer period is approved by COMPANY, which approval shall not be unreasonably
withheld), notify COMPANY in writing of any adjustment to the CONTRACT PRICE, as
calculated in accordance with this Article 8, and any proposed impact on the
BONUS MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE if such
change would be implemented. COMPANY shall notify CONTRACTOR in writing within
twenty (20) days after receipt of CONTRACTOR’S proposed adjustment, and if
COMPANY agrees to the adjustment so proposed, the change shall take effect. In
no case shall COMPANY be responsible for the cost of any change, or any impact
on BONUS MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE
unless it has given its specific approval in writing in accordance with
provisions of this Article,

 

PROVIDED however that COMPANY shall be entitled at any time to instruct in
writing CONTRACTOR to, and CONTRACTOR shall, upon receiving such written
instruction, forthwith proceed with the change, pending agreement on the
adjustment to the CONTRACT PRICE pursuant to Article 8.6 or impact on BONUS
MILESTONE DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE, if any,
which agreement shall not be unreasonably withheld by either Party.

 

8.5 Any proposed adjustment to the CONTRACT PRICE or BONUS MILESTONE DATES, DTU
COMPLETION DATE and the FINAL COMPLETION DATE notified by CONTRACTOR to COMPANY
pursuant to this Article shall be accompanied by a detailed breakdown showing
how the extra cost was calculated as further described below as well as
justification of any impact on the BONUS MILESTONE DATES, DTU COMPLETION DATE
and the FINAL COMPLETION DATE.

 

8.6 Subject to Article 8.10, all cost adjustments resulting from changes to the
WORK arising under this Article shall be agreed on a lump sum basis.

 

8.7 Not used.

 

8.8

If, pursuant to Article 8.5 and Article 8.6, CONTRACTOR and COMPANY cannot agree
on an adjustment to the CONTRACT PRICE, BONUS MILESTONE DATES, DTU COMPLETION
DATE and/or the FINAL COMPLETION DATE, COMPANY may, at its

 

26



--------------------------------------------------------------------------------

 

option, cancel the change or require that the change be made on the basis that
CONTRACTOR shall demonstrate, by reference to the assessed impact of such change
on the CONTRACT PRICE, the Project Schedule for the FACILITY referred to in
Article 5 hereto currently in force at the time the change is proposed by
COMPANY, the actual impact of the change on the CONTRACT PRICE, the BONUS
MILESTONE DATES, DTU COMPLETION DATE and/or the FINAL COMPLETION DATE whereupon
the CONTRACT PRICE, the BONUS MILESTONE DATES, DTU COMPLETION DATE and/or the
FINAL COMPLETION DATE will be adjusted accordingly. Such demonstration shall
include an up-to-date critical path schedule and construction schedule showing
where the delay occurred and why it has the effect on the CONTRACT PRICE, the
BONUS MILESTONE DATES, DTU COMPLETION DATE and/or the FINAL COMPLETION DATE
claimed by CONTRACTOR. In no event will an impact on delivery due to a change be
used to offset an existing delay for which CONTRACTOR is responsible.

 

In the event that notwithstanding such demonstration, the parties are still
unable to agree upon the impact on the CONTRACT PRICE, the BONUS MILESTONE
DATES, DTU COMPLETION DATE and/or the FINAL COMPLETION DATE the matter will
forthwith be referred to an independent third party expert experienced in such
construction, to be mutually agreed by the parties, who shall be required to
determine the impact of the change on the CONTRACT PRICE, the BONUS MILESTONE
DATES, DTU COMPLETION DATE and/or the FINAL COMPLETION DATE by expert opinion
which shall be final and binding on the parties. The cost of such expert shall
be borne by the non-prevailing party.

 

If the Parties fail to agree on the independent third party expert, then the
aforesaid matters shall be resolved in accordance with Article 29.3.

 

8.9 Not used.

 

8.10 Cost for changes at the SITE during Installation requested by COMPANY in
writing shall be at the daily rates stipulated in Appendix 3 Exhibit C (SCHEDULE
OF COMPENSATION) which indicate total cost to COMPANY. The provisions of this
CONTRACT will continue to apply during extra work at the SITE. CONTRACTOR and
COMPANY shall agree as to all time spent on extra work at the end of each day
for the SITE and this shall be logged on the daily report. Any disputes arising
from failure to agree on what constitutes extra work shall be resolved in
accordance with Article 29.3.

 

ARTICLE 9 - REPRESENTATIONS, WARRANTIES AND GUARANTEES

 

9.1

CONTRACTOR represents, warrants and guarantees that the WORK shall meet all of
the requirements set forth in this CONTRACT including the incorporated documents
and shall conform to the SCOPE OF WORK (including DESIGN SPECIFICATIONS).
CONTRACTOR further represents, warrants and guarantees that the FACILITY shall
be capable of achieving the throughput capability of the FACILITY as defined in
the SCOPE OF WORK. CONTRACTOR further represents, warrants and guarantees that
all materials, equipment, tools and supplies which become a part of the FACILITY
shall be new and conform to the SCOPE OF WORK (including DESIGN SPECIFICATIONS).

 

27



--------------------------------------------------------------------------------

 

CONTRACTOR warrants that all of the equipment and services furnished under this
CONTRACT shall comply in all respects with all the relevant regulations,
rulings, orders and standards, promulgated by any regulatory or governmental
authority having jurisdiction.

 

9.2 COMPANY shall notify CONTRACTOR in writing promptly after discovery of any
breach of CONTRACTOR’S representations, warranties and guarantees as set forth
in this Article 9 which may appear at

any time but not later than    twelve (12) calendar months

after the ACTUAL DTU COMPLETION DATE in the case of failure of the DTU to meet a
requirement set forth in this CONTRACT including the incorporated documents or
in respect of any other breach of CONTRACTOR’S representations, warranties, and
guarantees. In such event, CONTRACTOR shall re-perform the engineering,
purchasing services and construction supervision and provide all material, labor
and equipment to the extent necessary to correct any breach to make the WORK
conform to said representations, warranties and guarantees with all expense
thereof to be for CONTRACTOR’S account. If in the course of correcting any such
breach CONTRACTOR replaces or renews or repairs any portion of the FACILITY, the
provisions of this Article 9.2 shall apply to the portion of the FACILITY so
replaced or renewed or repaired until

the expiration of    twelve (12) calendar months    

from the date of such replacement or renewal or repair,

 

PROVIDED that specifically in respect of RISER SYSTEM 2, and, RISER SYSTEM 3, if

applicable, the     twelve (12) calendar months

warranty period shall commence from the date the relevant RISER SYSTEM has been
actually delivered in accordance with this CONTRACT, and

 

PROVIDED further that in no event shall said representations, warranties and
guarantees

 

(i)

  for the DTU exceed twenty four (24) calendar months from ACTUAL DTU COMPLETION
DATE ,      

 

(ii)

  for RISER SYSTEM 2, and, RISER SYSTEM 3, if applicable, exceed twenty four
(24) calendar months from the date the relevant RISER SYSTEM has been actually
delivered in accordance with this CONTRACT.

 

9.3 CONTRACTOR shall endeavour to obtain from all subcontractors and vendors and
cause to be extended to COMPANY representations, warranties and guarantees equal
to or greater than those provided by CONTRACTOR with respect to materials and
workmanship of third-party manufactured equipment, tools and supplies furnished
by such subcontractors and vendors. All representations, warranties and
guarantees shall be written so as to survive all inspections, tests and
approvals of the COMPANY and CONTRACTOR.

 

9.4

CONTRACTOR shall be responsible for enforcing the representations, warranties
and guarantees specified in Article 9.3 above, commencing at the time such
representation, warranty or guarantee is furnished and ending concurrently with
CONTRACTOR’s representations, warranties or guarantees specified in Article 9.2.
The cost of any equipment, material or labor required to replace or repair
defective equipment or material furnished by subcontractors or vendors shall be
for the account of CONTRACTOR to the

 

28



--------------------------------------------------------------------------------

 

extent same is not recoverable pursuant to the representations, warranties or
guarantees of said subcontractors and vendors.

 

9.5 If, at any time during the performance of the WORK or during the period
specified above the representations, warranties or guarantees set forth in this
Article 9 are found to have been breached, CONTRACTOR, within ten (10) days of
receipt of COMPANY’S written notice of such breach, shall mutually agree with
COMPANY when and how it intends to remedy said breach. Should CONTRACTOR and
COMPANY fail to reach an agreement within ten (10) days of CONTRACTOR’s receipt
of COMPANY’s written notice of such breach or should CONTRACTOR not begin and
diligently proceed to complete said remedy within the time agreed to, COMPANY
after so advising CONTRACTOR in writing shall have the right to perform or have
performed by third parties the necessary remedy, and all reasonable costs
thereof shall be borne by CONTRACTOR.

 

Notwithstanding the foregoing, if corrective work is required to be performed to
the RISER SYSTEM after delivery, then CONTRACTOR’s liability for correcting
defective WORK or in respect of any other breach of CONTRACTOR’s
representations, warranties and guarantees shall be limited to the cost of
correcting such defects caused by CONTRACTOR at CONTRACTOR’s onshore facility or
re-supplying parts of the RISER SYSTEM at an onshore location. COMPANY shall
bear the cost of dismantling and reinstalling any FACILITY that interferes with
or obstructs access to any warranty repairs CONTRACTOR may be required to
perform. CONTRACTOR shall not be liable for any costs associated with the
recovery, removal, transportation to/from COMPANY’s shore base or reinstallation
of any parts of the RISER SYSTEM.

 

9.6 CONTRACTOR agrees that all of CONTRACTOR’S and its subcontractors’
representations, warranties and guarantees contained in this CONTRACT are and
shall be deemed material and shall survive the completion of this CONTRACT.

 

9.7 CONTRACTOR makes no other representations, warranties or guarantees, express
or implied, with respect to the WORK whether based on contract, tort, strict
liability or otherwise. Any implied or statutory warranties of fitness for
purpose, merchantability or other statutory remedies which are inconsistent with
this article are expressly waived.

 

ARTICLE 10- TEST, INSPECTION, REPAIR, ACCEPTANCE OF THE WORK

 

10.1 COMPANY shall at all times have the right to inspect the WORK and, all
materials, workmanship, equipment, temporary facilities and the FACILITY to be
provided by CONTRACTOR under the terms of this CONTRACT, shall be subject to
such inspection and tests at such locations as COMPANY may at any time and from
time to time direct in accordance with this CONTRACT. CONTRACTOR shall, at its
own cost, provide all such assistance, instruments, machines, labor, materials
and consumables as are normally required for examining, measuring and otherwise
testing the item to be tested and the quality, weight or quantity of the
materials used therein, including, but not limited to, any inspections,
verifications, checks and assurances.

 

29



--------------------------------------------------------------------------------

10.2 CONTRACTOR shall, at its cost, furnish to COMPANY for testing samples of
such of the materials to be used in the FACILITY as COMPANY shall at any time
and from time to time specify in accordance with this CONTRACT.

 

10.3 COMPANY shall have the right to reject, at any time, any portion of the
WORK including, but not limited to, engineering, materials, equipment,
installation, tools or supplies which does not comply with CONTRACTOR’S
representations, warranties, or guarantees, conform to SCOPE OF WORK, or is of
improper or inferior design or workmanship. CONTRACTOR shall, if so directed by
COMPANY, repair, rectify or make good any part of the WORK so rejected.

 

10.4 CONTRACTOR shall at all times be prepared to explain and/or defend the WORK
to such governmental, testing, inspecting and/or certifying authorities or
agencies as COMPANY may designate, and CONTRACTOR shall, at its cost, perform
and document the WORK (or any relevant part thereof) in such manner as to permit
the timely approval thereof by such authorities and agencies.

 

10.5 No part of the WORK shall be covered up or put out of view without the
CONTRACTOR providing reasonable notice and affording full opportunity for
COMPANY to examine such WORK prior to being covered up or put out of view.

 

10.6 CONTRACTOR shall uncover such parts of the WORK or make openings in and
through the same as COMPANY may at any time or from time to time direct in
accordance with this CONTRACT and shall reinstate and make good the same in
accordance with this CONTRACT. All costs of providing such access and of such
reinstatement shall be borne by CONTRACTOR if:

 

  10.6.1    CONTRACTOR failed to advise COMPANY that such part of the WORK was
about to be covered, failed to afford COMPANY full opportunity to examine such
WORK prior to it being covered or concealed or otherwise failed to afford
COMPANY access to such part; or

 

  10.6.2    Upon uncovering such part of the WORK, such part contains a fault,
defect or imperfection requiring correction which arose from CONTRACTOR’S
failure to perform such part of the WORK in accordance with this CONTRACT

 

PROVIDED that if such uncovering shows that there was compliance with this
CONTRACT, then COMPANY shall issue a change in the WORK in respect of the
unavoidable cost and schedule changes incurred as a result of stoppage of the
WORK.

 

10.7 CONTRACTOR shall at its own cost search in accordance with this CONTRACT
for the cause of any fault, defect or imperfection in the WORK or any part
thereof and shall repair, rectify and make good the same.

 

If any such fault, defect or imperfection is suspected by COMPANY, it may direct
CONTRACTOR to make such search. All costs for a search arising from CONTRACTOR’s
performance of the WORK which uncovers, a fault, defect or imperfection, and all
costs for such remedial work shall be borne by CONTRACTOR.

 

30



--------------------------------------------------------------------------------

PROVIDED that if such uncovering shows that there was compliance with this
CONTRACT, then COMPANY shall issue a change in the WORK in respect of the
unavoidable cost and schedule changes incurred as a result of stoppage of the
WORK.

 

10.8 CONTRACTOR shall, whenever so ordered by COMPANY and at CONTRACTOR’S cost:

 

  10.8.1    remove from the work area, within such time or times as may be
specified in the order, any and all materials, goods, supplies, equipment and
other items furnished by CONTRACTOR which do not fulfill the requirements
relating thereto set forth in this CONTRACT.

 

  10.8.2    substitute therefore materials, goods, supplies, equipment or other
items that fulfill such requirements.

 

  10.8.3    properly re-perform any WORK that was initially performed using
and/or incorporating such faulty materials, goods, supplies, equipment or other
items.

 

10.9  CONTRACTOR agrees that no payment made by COMPANY under the terms of this
CONTRACT shall constitute, or shall be construed to constitute, the acceptance
of any faulty or defective WORK.

 

10.10  Notwithstanding COMPANY’S right of inspection hereunder, it shall remain
CONTRACTOR’s responsibility to establish proper Quality Control and Assurance
Procedures covering all aspects of the WORK at all locations where the WORK, or
portions thereof, are performed; and to insure that such Quality Control and
Assurance Procedures are implemented and accomplished. Prior to notification to
COMPANY that the FACILITY, or any part thereof, is ready for COMPANY’S
inspection and acceptance, CONTRACTOR shall verify that all of the appropriate
Quality Control and Assurance Procedures have been satisfied and the appropriate
sign-offs and approvals have been obtained in writing including, but not limited
to:

 

  a.   all intermediate inspections and tests have been completed, repairs made
and documentation prepared.

 

  b.   material traceability documentation has been completed.

 

  c.   alignment checks have been completed, repairs made and documentation
prepared.

 

  d.   all deficiency reports have been resolved and signed off by the COMPANY.

 

  e.   equipment nameplate data has been verified and documented.

 

  f.   all non destructive testing (NDT) has been completed, repairs made and
retested and documentation prepared.

 

  g.   The WORK, or any part thereof, has been put into proper completed
condition.

 

31



--------------------------------------------------------------------------------

The above requirements regarding Quality Control and Assurance shall also apply
prior to the movement of any component away from its fabrication area or to the
closing up of any area such that said requirements could not reasonably be
accomplished.

 

10.11  After all applicable provisions of this CONTRACT and the SCOPE OF WORK
have been met, CONTRACTOR shall notify COMPANY in writing that the FACILITY, or
the appropriate part thereof, is deemed ready for acceptance under Article 6.2
and 6.3, as the case may be. Without prejudice to Article 6.2 or Article 6.3 as
the case may be, within ten (10) days of such notification, COMPANY shall
acknowledge that the FACILITY or appropriate part thereof is ready for
acceptance, by accepting the Certificate of Delivery and Acceptance in writing,
and shall advise CONTRACTOR in writing of any known defects or deficiencies that
are discovered and CONTRACTOR shall promptly correct such defects or
deficiencies to comply with the requirements of this CONTRACT.

 

10.12  At an appropriate time during the performance of the WORK, as determined
by COMPANY, COMPANY shall provide various operating personnel to the JOBSITE and
the SITE to witness construction, testing and commissioning generally to test
the FACILITY under design conditions insofar as practicable. This shall not
relieve CONTRACTOR of his responsibility for testing and commissioning
hereunder.

 

10.13  Inspection or lack thereof by COMPANY, approval or acceptance by COMPANY
or lack thereof, or payment by COMPANY with respect to any part of the WORK
shall not relieve CONTRACTOR of responsibility to complete unperformed WORK, or
for improperly performed obligations or WORK. COMPANY’S acceptance of or failure
to reject the WORK shall not be deemed to be a waiver of any provisions of this
CONTRACT.

 

10.14  CONTRACTOR shall provide office space at the work areas and the SITE and
the JOBSITE for COMPANY’S personnel including appropriate space and furnishings,
secretary, computers, phones, e-mail, parking, and other required items as
defined in the SCOPE OF WORK.

 

10.15  Final acceptance of the WORK shall be conditioned upon the following:

 

   a.   Completion, delivery and formal acceptance by COMPANY of the WORK in
accordance with Article 6.

 

   b.   Correction of all defects and deficiencies to comply with the
requirements of this CONTRACT.

 

   c.   Not used.

 

   d.   Receipt, storage and handover by CONTRACTOR of COMPANY furnished
supplies, spares, consumables.

 

   e.   Receipt by COMPANY of all technical and operational information
required.

 

   f.   Receipt by COMPANY of appropriate release of liens and claims.

 

32



--------------------------------------------------------------------------------

   g.   Receipt by COMPANY of all Regulatory and the Classification Society
certificates and approvals.

 

   h.   Receipt by COMPANY of all As-Built drawings and documentation.

 

   i.   Not used.

 

Such final acceptance shall be evidenced by the Final Acceptance Certificate to
be issued by COMPANY.

 

ARTICLE 11 -MARINE CRAFT

 

11.1 All marine craft required to perform the WORK shall be in good working
condition and properly rigged to perform the WORK. During the performance of the
WORK, CONTRACTOR shall provide all marine craft required to perform the SCOPE OF
WORK. Such marine craft and equipment shall be and remain in compliance with all
applicable laws, rules and regulations and shall in every way be seaworthy and
fit for service in unprotected marine waters with their machinery, equipment and
hull in good condition and with a full and competent complement of master,
officers and crew appropriate for such marine craft.

 

11.2 CONTRACTOR shall ensure that prior to the date of commencement of any
marine operations valid Certificates appropriate for the marine craft’s intended
services hereunder issued by the appropriate governmental or other authorities
shall be made available.

 

11.3 CONTRACTOR shall make all reasonable efforts to ensure that there is a
sufficient stock of spare parts for such marine craft and associated equipment
to ensure that breakdown does not impede the progress of the WORK.

 

11.4 CONTRACTOR at its own cost shall perform all maintenance of and repair to
such marine craft.

 

11.5 CONTRACTOR shall operate, maintain and be fully responsible for the
navigation of all such marine craft.

 

ARTICLE 12 -WEATHER DOWN TIME

 

12.1 CONTRACTOR shall familiarize itself with the weather conditions that can be
expected to occur in all areas where the WORK is to be performed. CONTRACTOR has
included the cost of any such down time or interruptions in the WORK caused by
such weather in the

CONTRACT PRICE except as specifically provided in     EXHIBIT C (SCHEDULE OF

COMPENSATION)

  hereto and CONTRACTOR shall not receive any additional

reimbursement from COMPANY for any cost attributable thereto, nor shall
CONTRACTOR be granted any extension of time by COMPANY (other than for Force

 

33



--------------------------------------------------------------------------------

 

Majeure events as stipulated in Article 27) for any such down time or
interruptions in the WORK experienced during the performance of the WORK,

 

PROVIDED however if in COMPANY’s sole opinion any such downtime or interruptions
in the WORK caused by weather has occurred notwithstanding that CONTRACTOR has
carried out appropriate planning and engineering, and installation equipment
selection, COMPANY shall compensate CONTRACTOR for offshore standby costs per
Exhibit C incurred beyond a cumulative

period of seven (7) calendar days of delay of the DTU COMPLETION DATE
attributable to such downtime or interruptions in
the WORK, subject however to a maximum limit of   
four million USD ($4,000,000 USD).    

 

PROVIDED further that if in COMPANY’s sole opinion any such downtime or
interruptions as aforesaid has occurred

15 November through 15 February

  as a direct consequence of a CHANGE ORDER, COMPANY shall compensate CONTRACTOR
for offshore standby costs per Exhibit C incurred beyond a cumulative period of

seven (7) calendar days of delay of the DTU COMPLETION DATE attributable to such
downtime or interruptions in the

WORK, subject however to a maximum limit of      

 

ARTICLE 13 - DUMPING, POLLUTION, WRECKS AND DEBRIS

 

13.1 CONTRACTOR shall in respect of the equipment or marine craft of CONTRACTOR,
its contractors and/or subcontractors exercise all reasonable diligence to
conduct its operations in a manner that will prevent pollution and CONTRACTOR
shall comply with all applicable laws, ordinances, rules, regulations and
CONTRACT provisions regarding pollution and the removal of wrecks and/or debris
of such equipment or marine craft from the surface or sea bottoms. No trash,
waste oil, bilge water, fuel or other pollutants or any object or piece of
equipment shall be discharged, disposed of or dumped or allowed to escape from
CONTRACTOR’s, its contractors and/or subcontractors’ equipment or marine craft
into the sea. CONTRACTOR shall take reasonable measures to instruct its
personnel and its subcontractors in such matters, and shall at its own expense
clean up any such pollution caused, and shall remove the wreck of any equipment
or marine craft or part thereof supplied by it or its subcontractors or in its
care, custody and control said equipment or marine craft or part thereof
supplied by CONTRACTOR, its contractors and/or subcontractors in the course of
performing the WORK and in any event to the extent that CONTRACTOR is required
under instruction from any government authority having jurisdiction to so
instruct.

 

34



--------------------------------------------------------------------------------

13.2

   Should there be a discharge or escape of any appreciable quantity of
pollutants or contaminants during CONTRACTOR’S performance of the WORK,
CONTRACTOR shall immediately notify COMPANY SITE REPRESENTATIVE.

 

a.

   CONTRACTOR shall assume all responsibility for, including control and removal
of, and defend, indemnify and hold COMPANY GROUP, harmless against and from
loss, cost or damage arising from pollution or contamination:

 

1)

   which originates above the surface of the land or water from spills or leaks
of fuels, lubricants, motor oils, pipe dope, paints, solvents, ballasts, bilge,
garbage, sewage, and other materials in CONTRACTOR’S possession and control
emanating from the equipment or marine craft or vessels of CONTRACTOR, its
contractors and/or subcontractors, whether or not caused by the negligence of
CONTRACTOR, its contractors and/or subcontractors.

 

2)

   resulting from fire, blowout, cratering, seepage, or any other uncontrolled
flow, from surface or sub-surface, of oil, gas or water from wells during the
conduct of operations hereunder or from the FACILITY when caused by CONTRACTOR’S
negligence, but only up to and not in excess of the first five hundred thousand
USD ($500,000 USD) per occurrence of such loss, cost or damage.

 

3)

   resulting from leakage or other uncontrolled flow of oil, gas or water from
pipelines, including lines on or in submerged lands, ruptured or damaged by
CONTRACTOR’S vessels, barges, anchors or other equipment, or by CONTRACTOR’S
operations, when such rupture or damage is caused by CONTRACTOR’S negligence,
but only up to and not in excess of the first five hundred thousand USD
($500,000 USD) per occurrence of such loss, cost or damage.

 

 

 

  b.   Without relieving CONTRACTOR of any of its obligations above provided, it
is agreed that COMPANY may take part to any degree it deems necessary in the
control and removal of any pollution or contamination which is the
responsibility of CONTRACTOR under the foregoing provisions, and CONTRACTOR
shall reimburse COMPANY for the cost thereof, subject to any limitation above
provided, upon the receipt of billing therefor from COMPANY.

 

  c.   Indemnifications by COMPANY per the below apply only for the area of work
applicable to the installation covered herein which shall be defined as that
certain area within ten (10) kilometers radius of the SITE. Limits of
CONTRACTOR’S indemnifications per paragraphs a and b above do not apply outside
of the area of work.

 

d.

   COMPANY shall assume all responsibilities for, including control and removal
of and indemnify and hold CONTRACTOR GROUP, harmless against and from loss, cost
or damage for those in 13.2 a. 2) and 3) above in excess of five hundred
thousand USD ($500,000 USD) per occurrence for any such loss, cost or damage.

 

ARTICLE 14 -COMMENCEMENT OF OFFSHORE ACTIVITIES

 

14.1 The offshore portion of the WORK shall be performed by CONTRACTOR in
accordance with the SCOPE OF WORK.

 

14.2

In addition to the notification requirements of Article 5.7 above, CONTRACTOR
shall give COMPANY written notification thirty (30) days in advance of the
expected week when CONTRACTOR proposes to commence the offshore portion of the
WORK and thereafter

 

35



--------------------------------------------------------------------------------

 

shall confirm the actual day in said week ten (10) days prior to the day of
CONTRACTOR’S arrival at the offshore SITE.

 

14.3 If CONTRACTOR fails to give proper notice as specified above or if
CONTRACTOR’S marine craft have not been approved as specified herein, COMPANY
will not be obligated to provide access to the offshore SITE until such notice
and/or approval has been given.

 

ARTICLE 15 - INTERFACE MANAGEMENT

 

15.1 During the performance of the WORK, CONTRACTOR shall coordinate its
operations with COMPANY and/or COMPANY’S personnel and cooperate with COMPANY’S
other contractors who may be performing work at, near or on the JOBSITE(S) or
SITE and be prepared to work in conjunction with any such contractor.
CONTRACTOR’s interface management

responsibilities are detailed in

   Exhibit A (SCOPE OF WORK).

 

15.2 Whilst CONTRACTOR shall co-operate and co-ordinate its operations fully
with COMPANY and COMPANY’s other contractors, any unavoidable delays due to lack
of access caused by COMPANY and/or COMPANY’s other contractors shall be subject
to Article 8 and 5A.1.

 

ARTICLE 16 - SALVAGE

 

16.1 CONTRACTOR shall, as and when required by law, salvage at CONTRACTORS’s own
cost COMPANY’S or COMPANY’s contractors’ or COMPANY’s sub-contractors’ property,

 

Provided however COMPANY shall reimburse all reasonable direct salvage costs
incurred by CONTRACTOR where, and to the extent that,

 

  (i)   such property so salvaged was carried out on COMPANY’s request, and

 

  (ii)   CONTRACTOR has not earlier in any way through its default, error or
neglect in connection with the performance of the WORK caused the said property
being sunk, dropped overboard, abandoned in the sea or on the seabed or
otherwise lost.

 

16.2 CONTRACTOR shall waive all salvage claims should it, under any
circumstances, claim salvage for any of COMPANY’S or its contractors’ or its
subcontractors property during the term of this CONTRACT. Provided CONTRACTOR is
paid in accordance with Article 16.1, CONTRACTOR shall be responsible for, and
shall defend, indemnify and hold COMPANY harmless against, all costs, charges,
claims and expenses arising out of or in any way connected with any right to
salvage proceeds which any of the employees, servants or agents of CONTRACTOR or
CONTRACTOR’S contractors or CONTRACTOR’S subcontractors may have or claim in the
event CONTRACTOR, or any of its subcontractors, perform salvage operations on
COMPANY’S or COMPANY’s contractors’ or COMPANY’s sub-contractors’ property.

 

36



--------------------------------------------------------------------------------

ARTICLE 17 - LABOR RELATIONS

 

17.1 Within 30 days after the EFFECTIVE DATE of this CONTRACT and quarterly
thereafter, CONTRACTOR shall determine the approximate number of craftsmen
available and required for execution of the WORK and will project such
availability and requirement throughout the term of this CONTRACT. The results
of these determinations shall be sent to COMPANY within ten (10) calendar days
after the determinations have been made. CONTRACTOR shall advise COMPANY
promptly, in writing, of any labor dispute or anticipated labor dispute which
may be expected to affect the performance of the WORK by CONTRACTOR or any of
its subcontractors. CONTRACTOR shall cause all conditions of this Article 17 to
be inserted in all of its subcontracts so that COMPANY and CONTRACTOR shall have
the rights herein set forth with respect to each subcontractor.

 

ARTICLE 18 – INSURANCE

 

18.1 CONTRACTOR Provided Insurance - CONTRACTOR shall maintain, at its sole
cost, and shall require any subcontractor it

may engage to maintain, at all times while performing the WORK hereunder, the insurance coverage set forth in 
   Exhibit G

(INSURANCE PROVIDED BY CONTRACTOR)    with insurance companies rated A- or
better in the most recent published

edition of Best’s Report, as stated or insurers acceptable to COMPANY. To the
extent of CONTRACTOR’s indemnity obligations under this CONTRACT, a certificate
naming COMPANY as additional insureds and evidencing coverages, specifically
quoting the indemnification provisions set forth in this CONTRACT and waiving
all rights of subrogation, but such naming and waiving shall only be to the
extent of the indemnity obligations assumed by CONTRACTOR in this CONTRACT,
against COMPANY GROUP shall be delivered to COMPANY prior to commencement of the
WORK, or in case of a subcontractor, prior to the commencement of
subcontractor’s part of the WORK. Such certificates shall provide that any
change restricting or reducing coverage or the cancellation of any policies
under which certificates are issued shall not be valid as respects the interest
of COMPANY and other working interest owners therein until COMPANY has received
thirty (30) days notice in writing of such change or cancellation. CONTRACTOR’s
liabilities shall not be limited in any way by the amounts of available
insurance coverage. Failure to secure the insurance coverages, or the failure to
comply fully with any of the insurance provisions of this CONTRACT, or the
failure to secure such endorsements on the policies as may be necessary to carry
out the terms and conditions of this CONTRACT, shall in no way act to relieve
CONTRACTOR from the obligations of this CONTRACT, any provisions hereof to the
contrary notwithstanding. In the event that liability for loss or damage be
denied by the insurer(s) in all or in part, because of breach of the said
insurance provisions by CONTRACTOR, or for any other reason, or if CONTRACTOR
fails to maintain any of the insurances herein required, CONTRACTOR shall hold
harmless, defend and indemnify COMPANY GROUP and its insurers against all
claims, demands, costs and

 

37



--------------------------------------------------------------------------------

 

expenses, including attorney’s fees, which would otherwise be covered by said
insurances. Notwithstanding anything to the contrary herein, CONTRACTOR’s
indemnity obligations under this CONTRACT (express or implied) shall not be
limited in amount or in scope of coverage to the insurance which is required to
be secured by CONTRACTOR under this CONTRACT. The naming of COMPANY as an
additional assured, the primary status of CONTRACTOR’s policies of insurance and
the underwriter’s agreement to waive all rights of subrogation against COMPANY
GROUP shall only be to the extent and not in excess of or beyond the risks for
which CONTRACTOR has agreed to indemnify or release COMPANY under this CONTRACT.

 

18.2 COMPANY Provided Insurance - COMPANY will procure and maintain at its own
expense the insurance coverages set forth in

Exhibit F (INSURANCE PROVIDED BY COMPANY)   and no charge for such insurance
shall be included by CONTRACTOR

in the CONTRACT PRICE. Deductibles for the insurance coverage set forth in   
Exhibit F (INSURANCE PROVIDED BY

COMPANY)   shall be for the account of CONTRACTOR if and to the extent that any
claim thereunder is attributable to the act,

omission or breach of CONTRACTOR. Any invalidation of coverage, exceptions and
exclusions and/or warranties in the CAR insurance policy which are brought into
effect by the act, omission or breach of CONTRACTOR shall be for the account of
CONTRACTOR. CONTRACTOR shall comply in all respects with any conditions
stipulated in the insurance policies which COMPANY is required to obtain
pursuant to this CONTRACT, and refrain from any action which might prejudice the
continued effectiveness of such insurance so long as COMPANY provides CONTRACTOR
with prior written notification of these requirements and these requirements are
customary for the SCOPE OF WORK and are reasonable in nature. CONTRACTOR shall
provide required information to, and coordinate with, any insurance surveyor
appointed under COMPANY’s insurance to undertake preshipment, loading and
discharge surveys. CONTRACTOR shall comply with and shall cause its contractors
and subcontractors to comply with any claims or accident notification, recording
and investigation procedures required by COMPANY in connection with COMPANY’s
insurance. To the extent of COMPANY’s indemnity obligations under this CONTRACT,
COMPANY shall name CONTRACTOR GROUP as additional insureds and shall ensure all
COMPANY’s insurances waive all rights of subrogation against CONTRACTOR GROUP,
subject to CONTRACTOR GROUP complying with any QA/QC requirements contained
within the CAR insurance policy. CONTRACTOR shall be named

as an additional assured under all policies of insurances provided by COMPANY   
under Exhibit F   but only to the extent of

COMPANY’s indemnification obligations. COMPANY shall ensure all COMPANY’s
insurances waive all rights of subrogation against CONTRACTOR and its
subcontractors of all tiers.

 

38



--------------------------------------------------------------------------------

18.3 Claim by CONTRACTOR:

 

Any claim by CONTRACTOR against COMPANY-provided insurance shall require the
prior written consent of COMPANY which consent shall not be unreasonably
withheld, and be made through COMPANY. CONTRACTOR shall fully co-operate with
COMPANY which shall be entitled to control or manage the handling of the claim
with the insurance underwriter.

 

18.4

   Basis for Breach - CONTRACTOR’s or COMPANY’s failure to keep the required
insurance coverage, stipulated in   Exhibit G

     (INSURANCE PROVIDED BY CONTRACTOR)   and   
Exhibit F (INSURANCE PROVIDED BY COMPANY)   respectively, in

effect during the term of this CONTRACT shall constitute a breach of this
CONTRACT, and the non-defaulting party shall have the right at its option, in
addition to other rights, to terminate within thirty (30) days this CONTRACT
with resultant costs to be borne by the defaulting party.

 

ARTICLE 19 – INDEMNIFICATION

 

19.1

  Notwithstanding anything to the contrary contained herein, CONTRACTOR agrees
to indemnify, defend and save harmless COMPANY GROUP from and against any and
all claims, losses and expenses (including without limitation all costs,
demands, damages, suits, judgments, fines, penalties, liabilities, reasonable
attorneys’ fees, and causes of action of whatsoever nature or character, whether
known or unknown, and including without limitation claims, losses and expenses
for property damage, bodily injury, illness, disease, death, or loss of
services, wages, consortium or society) in any way, directly or indirectly,
arising out of, or related to, the performance or subject matter of this
CONTRACT or the ingress, egress, or presence on any premises (whether land,
building, vehicle, platform, aircraft, vessel or otherwise) owned, operated,
chartered, leased, used, controlled or hired by COMPANY GROUP or CONTRACTOR
GROUP, and which are asserted by or arise in favor of CONTRACTOR GROUP and
expressly including any claims, losses or expenses actually or allegedly caused
by the sole, active, passive, concurrent or partial negligence (of whatever
nature or character), fault or strict liability of COMPANY GROUP or any other
person or the unseaworthiness, unairworthiness or defective condition of
vessels, craft or premises, whether or not preceding or during the execution of
this CONTRACT.

 

19.2

  Notwithstanding anything to the contrary contained herein, COMPANY agrees to
indemnify, defend and save harmless CONTRACTOR GROUP from and against any and
all claims, losses and expenses (including without limitation all costs,
demands, damages, suits, judgments, fines, penalties, liabilities, reasonable
attorneys’ fees, and causes of action of whatsoever nature or character, whether
known or unknown, and including without limitation claims, losses and expenses
for property damage, bodily injury, illness, disease, death, or loss of
services, wages, consortium or society) in any way, directly or indirectly,
arising out of , or related to, the performance or subject matter of this
CONTRACT or the

 

39



--------------------------------------------------------------------------------

    ingress, egress, or presence on any premises (whether land, building,
vehicle, platform, aircraft, vessel or otherwise) owned, operated, chartered,
leased, used, controlled or hired by COMPANY GROUP or CONTRACTOR GROUP, and
which are asserted by or arise in favor of COMPANY GROUP, and expressly
including any claims, losses or expenses actually or allegedly caused by the
sole, active, passive, concurrent or partial negligence (of whatever nature or
character), fault or strict liability of CONTRACTOR GROUP or any other person or
the unseaworthiness, unairworthiness or defective condition of vessels, craft or
premises, whether or not preceding or during the execution of this CONTRACT.

 

19.3 CONTRACTOR and COMPANY agree that their respective obligations as
indemnitor of the other party under the voluntary and mutual indemnity
agreements set forth above will be supported by liability insurance in amounts
and coverages provided by each indemnitor to the other party as required by this
CONTRACT. CONTRACTOR agrees to have its underwriters name COMPANY as additional
assureds and waive subrogation rights against COMPANY GROUP, but only to the
extent of the risks for which CONTRACTOR has agreed to assume responsibility and
indemnify or release COMPANY GROUP under this CONTRACT. The limits and coverages
of the said insurances shall in no way limit the liabilities or obligations
assumed by the Parties under this Article 19.

 

19.4 Subject always to COMPANY’s indemnification obligations in favour of
CONTRACTOR GROUP, CONTRACTOR shall be liable for and shall defend, indemnify and
hold COMPANY GROUP harmless from and against any and all claims which arise out
of or relate in any way to the failure of CONTRACTOR, its contractors and/or
subcontractors to comply fully with all laws, regulations, rules and orders of
any governmental or regulatory authority.

 

ARTICLE 20 - INDEMNIFICATION FOR PATENTS AND OTHER RIGHTS

 

20.1 CONTRACTOR shall indemnify, defend and hold harmless COMPANY GROUP against
all loss, damages and expense arising from any claim or legal action for
unauthorized disclosure or use of any trade secrets or of patent, copyright or
trademark infringement arising from CONTRACTOR’S performance under this CONTRACT
and/or asserted against COMPANY GROUP which either (a) concerns the FACILITY or
unit or part thereof provided by CONTRACTOR GROUP under this CONTRACT and is
based solely upon an apparatus patent right or rights (as distinguished from
product or process patent rights) or any other rights asserted against an
individual item or items of equipment specified or installed in the exercise of
CONTRACTOR’S discretion where equipment of a different type or from another
source could have been specified or installed by CONTRACTOR GROUP for the same
purpose without giving rise to said claim for infringement; or (b) is based upon
the performance of the WORK by CONTRACTOR including the use of any tools,
implements or construction processes by CONTRACTOR GROUP; or (c) is based upon
the design or construction of any plant or unit specified by CONTRACTOR under
this CONTRACT or the operation of a CONTRACTOR specified plant or unit according
to directions embodied in CONTRACTOR GROUP’S design, or any revision thereof,
prepared or approved by CONTRACTOR, provided that if a claim or legal action for
such infringement is asserted against COMPANY GROUP:

 

  20.1.1     CONTRACTOR is promptly notified by COMPANY in writing of such
claim; or legal action.

 

40



--------------------------------------------------------------------------------

  20.1.2     COMPANY GROUP shall not settle such claim or legal action without
first having obtained CONTRACTOR’S consent in writing.

 

20.2 In the event such claim or legal action for such infringement results in a
suit against COMPANY GROUP, CONTRACTOR shall, at its election and in the absence
of a waiver of this indemnity by COMPANY, have sole charge and direction thereof
in COMPANY GROUP’s behalf so long as CONTRACTOR diligently prosecutes said suit.

 

20.3 In the event CONTRACTOR has charge of a suit brought against COMPANY GROUP
by a third party, COMPANY shall render such assistance at no cost to CONTRACTOR
as CONTRACTOR may reasonably require in the defense of such suit except that
COMPANY shall have the right to be represented therein by counsel of its own
choice and at its own expense.

 

20.4 In the event COMPANY is enjoined from completion of the FACILITY or any
part thereof, or from the use, operation or enjoyment of the FACILITY or any
part thereof as a result of such claim or legal action or any litigation based
thereon, CONTRACTOR, shall in a timely manner at its own expense either procure
for COMPANY the right to continue performance of the WORK or modify it so that
it becomes non-infringing.

 

20.5 COMPANY’S approval of CONTRACTOR’S engineering designs and/or proposed or
supplied materials and equipment hereunder shall not be construed to relieve
CONTRACTOR of any obligation herein.

 

20.6 In the event COMPANY gives written instructions to CONTRACTOR which direct
a specified manner of performance of the WORK involving infringement of a patent
or unauthorized disclosure or use of any trade secrets where such infringement
results from such written instructions, COMPANY shall either secure the
requisite permission needed to make continued performance non-infringing or
shall, in writing, agree to indemnify, defend and hold harmless CONTRACTOR GROUP
from any claims, costs and expenses resulting therefrom.

 

ARTICLE 21 - TREATMENT OF PROPRIETARY INFORMATION

 

21.1 As used herein, the term PROPRIETARY INFORMATION as regards COMPANY shall
mean all information which CONTRACTOR, directly or indirectly, acquires from
COMPANY or its AFFILIATES, any other information concerning the technical and
business activities and know-how, or reservoir or production information of
COMPANY or its affiliates, except information falling into any of the categories
listed below.

 

As used herein, the term PROPRIETARY INFORMATION as regards to CONTRACTOR shall
mean that collection of unpublished research and development information,
including unpatented invention, know-how, trade secrets and other technical data
owned by or in the possession of CONTRACTOR, or hereafter developed by
CONTRACTOR or the

 

41



--------------------------------------------------------------------------------

ownership of which is hereafter acquired by CONTRACTOR, which relates to SPARS
and DTUs, including without limitation all technology, plans, designs,
specifications, general and detailed working drawings, manuals, documents,
studies, compilations, software and computer programs, which are owned or
licensed by CONTRACTOR and are useful in the design, engineering, fabrication,
assembly, sale and/or installation of the WORK and any other information
concerning the technical and business activities and know-how of CONTRACTOR,
except information falling into any of the categories listed below:

 

  21.1.1     information which, prior to the time of disclosure or acquisition
hereunder, is lawfully in the public domain.

 

  21.1.2     information which, after disclosure or acquisition hereunder,
lawfully enters the public domain, except where such entry is the result of
CONTRACTOR’S or COMPANY’S breach of this CONTRACT.

 

  21.1.3     information other than that obtained from third parties, which,
prior to disclosure or acquisition hereunder, was already lawfully in
CONTRACTOR’S or COMPANY’S possession either without limitation on disclosure to
others or which subsequently becomes free of such limitation.

 

  21.1.4     information obtained by CONTRACTOR or COMPANY from a third party
who is lawfully in possession of such information without restrictions on
disclosure and not subject to a contractual or fiduciary relationship with
CONTRACTOR or COMPANY or any of their AFFILIATES with respect to said
information. CONTRACTOR and COMPANY may use and disclose such information in
accordance with the terms under which it was provided by such third party.

 

  21.1.5     Drawings and documents transmitted to COMPANY for review not
specifically identified as PROPRIETARY by CONTRACTOR.

 

PROPRIETARY INFORMATION shall not be deemed to be within the foregoing
categories merely because such information is embraced by more general
information lawfully in the public domain or in CONTRACTOR’S or COMPANY’S
possession. In addition, any combination of features shall not be deemed to be
within the foregoing categories merely because individual features are in the
public domain or in CONTRACTOR’S or COMPANY’S possession but only if the
combination itself and its principle of operation are lawfully in the public
domain or in CONTRACTOR’S or COMPANY’S possession.

 

21.2

CONTRACTOR and COMPANY agree that they shall not disclose any PROPRIETARY
INFORMATION to any third party (excluding their AFFILIATES) or use PROPRIETARY
INFORMATION, other than on the other’s behalf, except as CONTRACTOR or COMPANY
may otherwise authorize in writing. If disclosure to a third party is so
authorized, CONTRACTOR or COMPANY shall enter into a confidentiality CONTRACT
with said party containing the same terms and conditions with respect to use or
disclosure of PROPRIETARY INFORMATION as this Article contains. In cases where
disclosure is

 

42



--------------------------------------------------------------------------------

 

required by law or by order of any court having jurisdiction, the disclosing
party shall give as soon as reasonably possible to the other party notice of
such disclosure.

 

21.3 CONTRACTOR and COMPANY also agree to safeguard all documents containing
PROPRIETARY INFORMATION which either may supply to the other hereunder and all
other documents containing PROPRIETARY INFORMATION whether prepared by
CONTRACTOR, COMPANY or another. CONTRACTOR or COMPANY may make copies of such
documents only to the extent necessary for the performance of the WORK.
CONTRACTOR and COMPANY shall prevent access to all such documents by third
parties. On completion of the WORK, each party agrees to return to the other all
such documents containing PROPRIETARY INFORMATION and to destroy all copies
thereof. However, should CONTRACTOR or COMPANY desire to retain certain
documents and receives the other party’s written approval therefore CONTRACTOR
or COMPANY shall continue to treat said documents in accordance with the terms
of this Article.

 

21.4 CONTRACTOR also agrees to enter into confidentiality agreements with third
parties upon COMPANY’S request and to keep in force confidentiality agreements
concerning third parties’ PROPRIETARY INFORMATION, which agreements shall permit
CONTRACTOR to use such parties’ PROPRIETARY INFORMATION in the WORK.

 

21.5 COMPANY agrees also to enter into confidentiality agreements with third
parties upon CONTRACTOR’s request and to keep in force confidentiality
agreements concerning third parties’ PROPRIETARY INFORMATION, which agreements
shall permit COMPANY to use such parties’ PROPRIETARY INFORMATION in the WORK.

 

ARTICLE 22 - INVENTIONS AND LICENSES

 

22.1 Any inventions, discoveries and improvements to the SPAR or DTU patents and
CONTRACTOR’S SPAR or DTU Technology which are conceived, developed, or reduced
to practice in the performance of the WORK, and any patents or other rights
obtained in connection therewith, shall belong to CONTRACTOR.

 

Any non-SPAR or non-DTU related inventions, discoveries and improvements which
are conceived, developed, or reduced to practice in the performance of the WORK,
and any patents or other rights obtained in connection therewith, shall be
jointly owned between COMPANY and CONTRACTOR. CONTRACTOR shall determine the
need for and manage the applications for the protection of such inventions,
discoveries and improvements where appropriate. The costs for filing such
applications, obtaining, and maintaining protection on such non-SPAR or non-DTU
related inventions, discoveries, and improvements shall be shared equally
between COMPANY and CONTRACTOR. COMPANY and CONTRACTOR shall each have the right
to use such jointly owned inventions, discoveries and improvements without the
consent of and without accounting to the other.

 

22.2

CONTRACTOR further agrees to grant and hereby grants to COMPANY including its
AFFILIATES an irrevocable, royalty-free, non-exclusive, non-transferable license
for any and all existing inventions and patents owned or controlled directly or
indirectly by

 

43



--------------------------------------------------------------------------------

 

CONTRACTOR which are incorporated into or on the WORK to enable COMPANY
(including its CO-VENTURERS and AFFILIATES) to utilize such inventions or
patents on the WORK, and to operate, maintain, use, repair, have repaired or
sell the FACILITY and any applicable documents hereto in which such inventions
or patents are incorporated and to use all drawings, designs, specifications and
data furnished to COMPANY hereunder by CONTRACTOR to effect such operation,
maintenance, use, repair or sale of the WORK. Notwithstanding anything to the
contrary contained elsewhere in this CONTRACT, any licence granted is expressly
conditioned upon COMPANY entering into this CONTRACT with CONTRACTOR. Nothing
contained herein shall be construed as granting to COMPANY, its CO-VENTURERS
and/or AFFILIATES a licence or right to build or make other SPARS or DTU(s) or
have built or made other SPARS or DTU(s) on behalf of COMPANY, its CO-VENTURERS
or AFFILIATES or to sublicence any licence herein granted. Under the licence
granted herein, CONTRACTOR shall not limit the right of COMPANY, its
CO-VENTURERS and/or AFFILIATES to rent, lease, assign or decommission the
FACILITY.

 

22.3 CONTRACTOR shall obtain the same rights and/or licenses with respect to
inventions and/or patents as stated above from any subcontractor and/or vendor.

 

22.4 CONTRACTOR shall own the engineering, design, drawings, specifications and
associated data resulting from the WORK hereunder as pertains to CONTRACTOR’S
specific SPAR or DTU Technology. Any non-proprietary related engineering,
design, drawings, specifications and associated data resulting from WORK
hereunder will be jointly owned by COMPANY and CONTRACTOR. COMPANY and
CONTRACTOR shall each have the right to use such jointly owned engineering,
design, drawings, specifications and associated data without the consent of and
without accounting to the other.

 

ARTICLE 23 - DEFAULT, TERMINATION AND SUSPENSION

 

23.1 If CONTRACTOR shall become insolvent; or if insolvency, receivership or
bankruptcy proceedings shall be commenced by or against CONTRACTOR; or if
CONTRACTOR shall assign or transfer this CONTRACT or any right or interest
therein, except as expressly permitted under Article 25; or if the interest of
CONTRACTOR shall devolve upon any person or corporation otherwise than as herein
permitted; or if CONTRACTOR shall fail to make prompt payment for labor or
materials without justification, or persistently disregard laws or ordinances or
the lawful requirements of any competent authority or instructions of COMPANY;
or if, except for any of the reasons stated in Article 27, CONTRACTOR shall
fail, neglect, refuse or be unable at any time during the course of the WORK to
provide ample material, equipment, services, or labor to perform the WORK at a
rate such that CONTRACTOR will complete the same on the agreed-to schedule; or
if CONTRACTOR shall default in its performance of a material representation,
warranty or guaranty or other provision of this CONTRACT; then COMPANY and
CONTRACTOR shall have the following rights, obligations, and duties:

 

  23.1.1   

COMPANY without prejudice to any of its other rights or remedies under this
CONTRACT may terminate this CONTRACT after written notice to

 

44



--------------------------------------------------------------------------------

 

CONTRACTOR of the default if CONTRACTOR fails to commence to remedy the default
within ten (10) days.

 

  23.1.2    CONTRACTOR shall, if required, withdraw from any construction
locations, the COMPANY furnished SITE and assign to COMPANY such of CONTRACTOR’S
contracts and subcontracts as COMPANY may request and shall remove such
materials, equipment, tools and instruments used by CONTRACTOR in the
performance of the WORK as COMPANY may direct.

 

  23.1.3    COMPANY, without incurring any liability to CONTRACTOR, shall have
the right (either with or without the use of CONTRACTOR’S materials, equipment,
tools and instruments purchased for the WORK) to finish the WORK itself or with
the assistance of third parties.

 

23.1.4 CONTRACTOR shall be liable for any excess cost of the WORK not exceeding 
  twenty percent (20%)   of the

CONTRACT PRICE set forth in Article 7.1 incurred by COMPANY on account of any of
the circumstances described in this Article. COMPANY shall be entitled to
withhold further payments to CONTRACTOR until COMPANY determines that CONTRACTOR
is entitled to further payments.

 

      Upon completion of the WORK by COMPANY or third parties, the total cost of
the WORK shall be determined and COMPANY and CONTRACTOR shall agree in writing
on the amount, if any, that CONTRACTOR shall pay COMPANY or COMPANY shall pay
CONTRACTOR, which shall be deemed to complete all payments under the terms of
this CONTRACT.

 

  23.1.5    COMPANY’s right to damages for delay shall be solely and exclusively
governed by Article 5.10.

 

23.2 In addition, COMPANY may in its sole discretion terminate the WORK without
cause at any time by giving written notice of fifteen (15) days of termination
to CONTRACTOR. Termination by COMPANY in accordance with the provisions herein
shall not constitute a breach of this CONTRACT by COMPANY nor entitle CONTRACTOR
to any damages or claims except as expressly provided under this Article.

 

  23.2.1   

CONTRACTOR shall receive as compensation that portion of the CONTRACT PRICE due
for the WORK performed in accordance with the SCOPE OF WORK (including the
DESIGN SPECIFICATIONS) up to the date of termination plus the reasonable and
documented cost to CONTRACTOR to wind up the WORK and close out existing
subcontracts and orders including any vessel charter parties, plus reasonable
profit. Should payments made to CONTRACTOR prior to termination be less than
this amount, COMPANY shall pay the additional amount to CONTRACTOR. Should
payments already made to CONTRACTOR prior to termination be more than this
amount, CONTRACTOR shall pay COMPANY the difference. The amount due for the WORK
performed shall be the amount, which CONTRACTOR can demonstrate to COMPANY
represents the proportion of the WORK completed to the time of termination.
CONTRACTOR shall allow

 

45



--------------------------------------------------------------------------------

 

COMPANY to review sufficient records, accounts, receipts, invoices and other
documents so that COMPANY can satisfy itself that the amount due CONTRACTOR is
appropriate.

 

  23.2.2    COMPANY shall assume and become liable for all obligations that
CONTRACTOR may have in good faith incurred for its personnel and for all written
obligations, commitments and claims that CONTRACTOR may have in good faith
undertaken with CONTRACTOR GROUP (other than CONTRACTOR) and third parties in
connection with the WORK under this CONTRACT including reasonable and documented
costs incurred by CONTRACTOR to effect termination of this CONTRACT which are
not covered by the payments made to CONTRACTOR as above.

 

  23.2.3    CONTRACTOR, as a condition of receiving such payments, shall execute
all papers and take all other steps which may be required to limit the liability
and obligation of COMPANY as contemplated herein and to vest all rights,
setoffs, benefits and title in COMPANY. CONTRACTOR shall render any such
reasonable assistance as required by COMPANY. CONTRACTOR’S reasonable and
documented out-of-pocket costs in connection therewith shall be reimbursed by
COMPANY.

 

23.3 COMPANY also may at any time suspend performance of all or any part of the
WORK by giving written notice to CONTRACTOR. Such suspension may continue for a
period of up to sixty (60) calendar days after the effective date of suspension
during which period COMPANY, in writing, may request CONTRACTOR to resume
performance of the WORK. If and when the suspension has lasted a cumulative
period of thirty (30) days CONTRACTOR shall be at liberty to demobilize to meet
other work commitments and the Parties shall mutually agree to a new schedule
for the completion of the WORK. If, at the end of said sixty (60) -day period
COMPANY has not required a resumption of the WORK, that portion of the WORK
which has been suspended shall be deemed terminated as of the effective date of
suspension pursuant to the provisions of Article 23.2 above unless COMPANY and
CONTRACTOR have agreed in writing to a further extension of the suspension
period. COMPANY shall compensate CONTRACTOR for those costs incurred by
CONTRACTOR during the suspension period which are attributable solely to the
suspension and:

 

  23.3.1    are for the purpose of safeguarding the WORK and the materials and
equipment in transit or at the WORK sites(s).

 

  23.3.2    are for CONTRACTOR’s personnel, contractors, subcontractors or
rented equipment which, with the COMPANY’S prior written concurrence, are
maintained for the WORK.

 

  23.3.3    are reasonable and unavoidable costs of CONTRACTOR confirmed by
COMPANY in writing, including standby rates

specified in    Exhibit C (SCHEDULE OF COMPENSATION).    

 

46



--------------------------------------------------------------------------------

ARTICLE 24 -LIENS AND CLAIMS

 

24.1 CONTRACTOR shall obtain releases of liens and claims, in form and substance
acceptable to COMPANY, executed by all persons or entities who by reason of
furnishing materials, equipment, labor or other services under this CONTRACT are
or may be actual or potential lien holders or claimants and COMPANY may withhold
payment herewith until CONTRACTOR provides such releases to COMPANY.

 

24.2 CONTRACTOR shall provide COMPANY with an outline of CONTRACTOR’S procedure
for completing the WORK free of all claims, liens and encumbrances and
CONTRACTOR shall indemnify and hold harmless COMPANY and its AFFILIATES and
defend them from any and all claims or liens filed and/or made in connection
with the WORK including all expenses and attorneys’ fees incurred in discharging
any claims, liens or similar encumbrances.

 

24.3 If CONTRACTOR shall default in discharging any lien(s) or claim(s) upon the
FACILITY, materials, equipment, structures or the premises upon which they are
located arising out of the performance of the WORK by CONTRACTOR, its
contractors, subcontractors or suppliers, COMPANY shall promptly notify
CONTRACTOR in writing and give CONTRACTOR an opportunity to satisfy or defend
any such lien(s) or claim(s). If CONTRACTOR does not satisfy such lien(s) or
claim(s) or cannot give COMPANY satisfactory reasons in writing for not paying
such lien(s) and claim(s), and/or provide a bond for same in a form acceptable
to COMPANY within twenty (20) days of receiving notice from COMPANY, COMPANY
shall have the right, at its option, after written notification to CONTRACTOR,
to settle by agreement or otherwise provide for the discharge of such lien(s) or
claim(s); and CONTRACTOR shall reimburse COMPANY for all direct costs incurred
by COMPANY necessary to discharge such lien(s) or claim(s) including
administrative costs, reasonable attorneys’ fees and other expenses.

 

24.4 CONTRACTOR shall submit written notice to COMPANY of any and all claims,
demands or proceedings by CONTRACTOR GROUP against COMPANY GROUP arising out of
or related to COMPANY’S performance of the terms and conditions of this
CONTRACT. Such notice must be given to COMPANY clearly marked with the caption
“Notice of Claim’ on every page of the document within fourteen (14) days after
CONTRACTOR has had notice of or should reasonably have been expected to have had
notice of the basis for such claims, demands or proceedings and, with regard to
claims, demands and proceedings arising after completion of the WORK, not later
than sixty (60) days after ACTUAL FINAL COMPLETION DATE.

 

Notwithstanding the provisions above, if COMPANY files a claim against
CONTRACTOR or attempts to adjust compensation due to CONTRACTOR, CONTRACTOR
shall have no less than sixty (60) days to respond and/or file a counterclaim.

 

24.5 CONTRACTOR shall include a clause similar to the above in all of its
subcontracts. Further, in the event that any claim, demand or proceeding is made
or commenced against COMPANY GROUP by or on behalf of any member of CONTRACTOR
GROUP (other than CONTRACTOR) arising out of or in connection with CONTRACTOR’s
performance

 

47



--------------------------------------------------------------------------------

 

of the WORK, CONTRACTOR shall defend, indemnify and hold COMPANY GROUP harmless
to the full extent provided in this CONTRACT from and against any and all
damages or costs (including administrative costs, attorneys’ fees and other
expenses) associated with or related to such contractor or subcontractor claim,
demand or proceeding, and such damages or costs shall be paid by CONTRACTOR. Any
statutes of limitation notwithstanding, CONTRACTOR expressly agrees that its
right to bring or assert against COMPANY GROUP any and all of such claims,
demands or proceedings shall be waived unless timely notice is given to COMPANY
as set forth above.

 

24.6 Not used.

 

ARTICLE 25 - ASSIGNMENTS, SUBCONTRACTS AND PURCHASE ORDERS

 

25.1 Any assignment by CONTRACTOR of this CONTRACT or of any partial or total
interest therein including, but not limited to, any monies due or to become due
to CONTRACTOR hereunder, without COMPANY’S prior written consent, shall be null
and void.

 

25.2 Not used.

 

25.3

     Save for the agreed vendors and suppliers as per   Exhibit E (AGREED
VENDORS AND SUPPLIERS)

CONTRACTOR shall not contract or subcontract all or any portion of the WORK
without prior written approval by COMPANY of the contractor or subcontractor.
Approval by COMPANY of a contract or subcontract or purchase order shall not
relieve CONTRACTOR of any of its obligations under this CONTRACT. CONTRACTOR
represents and warrants that all contractors and subcontractors shall perform
their portion of the WORK in accordance with their respective contracts and
subcontracts. CONTRACTOR shall furnish such information relative to its
contractors and subcontractors as COMPANY may reasonably request. No contract or
subcontract or purchase order entered into by CONTRACTOR or its contractors or
subcontractors shall bind or purport to bind COMPANY.

 

25.4 By an appropriate agreement, written where legally required for validity,
CONTRACTOR shall require each contractor and subcontractor, to the extent the
WORK is to be performed by the contractor or subcontractor, to be bound to
CONTRACTOR by terms which reasonably fulfill the obligations and
responsibilities which CONTRACTOR, by this CONTRACT, assumes towards COMPANY.

 

25.5 COMPANY may assign this CONTRACT or any part of it or any benefit or
interest under it to a successor operator, to PETRONAS, to PETRONAS Production
Sharing Contractors and/or to the Participants or to any company controlled by
or under common control with COMPANY. As used in this ARTICLE “control” means
ownership, whether direct or indirect, of fifty percent (50%) or more of the
issued voting stock of a company entitled to vote or ownership of equivalent
rights to determine the decisions of such company or other entity. COMPANY may
so assign this CONTRACT to any other entity with CONTRACTOR’s consent, which
consent shall not be unreasonably withheld, provided that CONTRACTOR is
satisfied that such assignee is sound and capable of fulfilling the financial
obligations under this CONTRACT. Otherwise, COMPANY shall be required to
guarantee such obligations.

 

48



--------------------------------------------------------------------------------

ARTICLE 26 - ACCOUNTING RECORDS

 

26.1 In the performance of the WORK, CONTRACTOR’S accounts shall be organized to
provide the segregation required by COMPANY for its fixed asset records.

 

26.2 For any WORK performed on a reimbursable cost basis, CONTRACTOR and its
contractors and subcontractors shall keep accurate accounts and time records
showing all costs and charges incurred in accordance with generally accepted
accounting principles and practices. COMPANY’S authorized representative(s) or
agent(s) shall have the right to examine, during business hours, all books,
records, accounts, correspondence, instructions, specifications, plans,
drawings, receipts and memoranda of CONTRACTOR and its contractors and
subcontractors insofar as they are pertinent to any such reimbursable costs.
CONTRACTOR shall be responsible for ensuring that all of its and its contractors
and subcontractors’ documentation for such reimbursable costs is preserved and
made available at any time for audit, without any additional compensation
therefore, up to three (3) years from the ACTUAL FINAL COMPLETION DATE. COMPANY
shall not be entitled to have access to said records which pertain to
CONTRACTOR’s general or operating overheads or its components of profit.

 

26.3 COMPANY shall have full audit rights for all documentation listed below for
WORK performed on a reimbursable cost basis in case of early termination of this
CONTRACT or any substantial portion thereof or where CONTRACTOR submits a
“Notice of Claim”, demands or proceedings against COMPANY or its AFFILIATES
arising out of or related to COMPANY’S performance of the terms and conditions
of this CONTRACT.

 

The records to be maintained and retained by the CONTRACTOR shall include
(without limitation):

 

  a)   payroll records accounting for the total time distribution of CONTRACTOR
employees working full time or part time on the WORK (to permit tracing to
payrolls and related tax returns) as well as evidence of receipt by employee of
amounts stated on such payroll.

 

  b)   invoices for purchases, receiving and issuing documents and all the other
unit inventory records for CONTRACTOR’S stores, stocks or capital items.

 

  c)   paid invoices and cancelled checks for its contractors and the
subcontractors and any other third party charges.

 

  d)   paid taxes, rates and other levies by government or its agencies.

 

49



--------------------------------------------------------------------------------

ARTICLE 27 – FORCE MAJEURE

 

27.1 It is agreed that in the event of either party being rendered unable,
wholly or in part by Force Majeure, to carry out its obligations under this
CONTRACT, then on such party’s giving notice and full particulars of such Force
Majeure in writing to the other party after the occurrence of the cause relied
on, then the obligations of the party giving such notice, so far as it is
affected by such Force Majeure, shall be suspended during the continuance of any
inability so caused, but for no longer period, and such cause shall, as far as
possible be remedied with all reasonable dispatch. The provisions of this Force
Majeure clause shall not apply, however, to obligations of COMPANY to make
payments of money or otherwise for liabilities and obligations actually incurred
under the terms hereof.

 

27.2 The term “Force Majeure” as employed herein shall mean:

 

  a)   Requisition, order, control, direction, intervention or requirement of a
Government.

 

  b)   War, preparation for war or the consequence thereof, whether or not there
has been a declaration of war.

 

  c)   Riot or civil commotion or act of terrorism.

 

  d)   Catastrophic fire, explosion, or flood at the premises of CONTRACTOR or
its contractors or its subcontractors.

 

  e)   Act of God, epidemic or quarantine restriction, named storms which cause
WORK to cease and are of exceptional duration in excess of normal conditions for
the affected area.

 

  f)   Cessation, curtailment or interruption in fuel, power, gas or water
supplies.

 

  g)   National strikes or national labor disputes.

 

27.3 CONTRACTOR shall, as soon as possible, but in any event within five (5)
business days of becoming aware that the occurrence of any cause of Force
Majeure delay specified above is likely to cause delay in the BONUS MILESTONE
DATES, DTU COMPLETION DATE and the FINAL COMPLETION DATE, notify COMPANY in
writing thereof. CONTRACTOR shall also notify COMPANY in writing after such
occurrence, for which notice was given, providing full particulars and the
anticipated impact to be claimed on the BONUS MILESTONE DATES, DTU COMPLETION
DATE and the FINAL COMPLETION DATE.

 

However, this Article shall not be construed to relieve CONTRACTOR from making
all reasonable efforts to avoid, minimize and make-up any resulting delay.

 

27.4 If and when a Force Majeure event has lasted more than thirty (30) days
cumulatively, CONTRACTOR shall be at liberty to demobilize to meet its other
work commitments and the Parties shall mutually agree to a new schedule for the
completion of the WORK.

 

50



--------------------------------------------------------------------------------

ARTICLE 28 - SEVERABILITY

 

28.1 The invalidity or unenforceability of any portion or provision of this
CONTRACT shall in no way affect the validity or enforceability of any other
portion or provision hereof. Any invalid or unenforceable portion or provision
shall be deemed severed from this CONTRACT and the balance of this CONTRACT
shall be construed and enforced as if this CONTRACT did not contain such invalid
or unenforceable portion or provision.

 

ARTICLE 29 - APPLICABLE LAW AND SETTLEMENTS OF DISPUTES

 

29.1 The validity and interpretation of this CONTRACT and the legal relations of
the Parties to it shall be governed by and construed according to the laws of
Malaysia.

 

29.2 All documents produced by CONTRACTOR in the performance of this CONTRACT as
well as all written communications between COMPANY and CONTRACTOR shall be
written in the English language which is hereby designated the governing
language of the CONTRACT. CONTRACTOR and COMPANY may use any language within
their own organisations, except that all Subcontracts and all written
communications pertaining to them shall be in English.

 

29.3 Except as provided for otherwise in this CONTRACT, any dispute between the
Parties as to the performance of this CONTRACT or the rights or liabilities of
the Parties herein, or any matters arising out of the same or connected
herewith, which cannot be settled amicably shall be settled in accordance with
the provision of this ARTICLE 29.

 

29.4 All disputes shall be first referred to an Adjudicator, who shall be a
person or any one of the persons named in

EXHIBIT J (LIST OF POTENTIAL ADJUDICATORS)

  . All such persons named in  

EXHIBIT J (LIST OF POTENTIAL ADJUDICATORS)

shall be suitably qualified and have no pecuniary interest in relation to the
CONTRACT. If the Adjudicator is unable or unwilling to act as the Adjudicator,
the named Adjudicator may appoint an appropriately qualified person as the
Adjudicator. The Parties by mutual agreement may refer any dispute to
arbitration in lieu of adjudication.

 

29.5 Either the COMPANY or the CONTRACTOR may give to the other written notice
that a dispute or difference has arisen. Not later than fourteen (14) days after
the date of that notice the parties shall in statements to the Adjudicator set
out the matters in dispute on which decision(s) of the Adjudicator are required.

 

29.6 Within fourteen (14) days (or such other time as the parties may agree) of
receipt of the statements by the parties the Adjudicator shall inform the
parties when he expects his decision(s) will be given and may require from
either party such further information or documents as he reasonably requires to
enable him to reach his decision(s). If either party fails to comply with any
such requirement such failure shall not invalidate the Adjudicator’s decision.
In giving his decision the Adjudicator shall be deemed to be acting as expert
and not as arbitrator.

 

51



--------------------------------------------------------------------------------

29.7  The decision(s) of the Adjudicator shall be deemed to be a provision of
this CONTRACT (an “Adjudicated Provision”) and such Adjudicated Provisions shall
be final and binding on the parties unless referred to arbitration as provided
in ARTICLE 29.8 and ARTICLE 29.10. If there is any conflict between an
Adjudicated Provision and any other provision of this CONTRACT the Adjudicated
Provision shall prevail.

 

29.8  If within fourteen (14) days of receipt of the decision(s) of the
Adjudicator either party informs the other in writing that any such decision is
not acceptable then such decision shall nevertheless remain an Adjudicated
Provision of this CONTRACT; but the dispute or difference on which the decision
of the Adjudicator is not acceptable shall be referred to arbitration pursuant
to ARTICLE 29.10. However, such arbitration shall not be commenced until after
ACTUAL DTU COMPLETION DATE or alleged ACTUAL DTU COMPLETION DATE or termination
of the CONTRACTOR’s employment under this CONTRACT or CONTRACTOR’s abandonment
of the WORK. Provided always that upon such dispute or difference being so
referred the Arbitrator shall be appointed and may, and, if either party so
request, shall give such orders or directions as may be appropriate with a view
to enabling the reference to be heard and determined as soon as reasonably
practicable after ACTUAL DTU COMPLETION DATE or alleged ACTUAL DTU COMPLETION
DATE or termination of the CONTRACTOR’s employment under this CONTRACT or
CONTRACTOR’s abandonment of the WORK or to assist the parties in settling the
dispute or difference.

 

29.9  No decisions given by the Adjudicator shall disqualify him from being
called as a witness and giving evidence before an Arbitrator appointed in
accordance with the provision of this ARTICLE 29.

 

29.10  Subject to Article 29.4, and the terms of ARTICLE 29.8 having been met,
any party may refer a decision of the Adjudicator to arbitration in accordance
with the UNCITRAL rules before a board of three (3) arbitrators. Each of the
Parties hereto shall be entitled to appoint one (1) arbitrator and the two (2)
arbitrators shall agree on a third arbitrator. In the event agreement upon the
third arbitrator cannot be reached, the third arbitrator shall be appointed by
the High Court of Malaya. It is agreed, however, that no one who is an employee
of either Party or who is in anyway financially interested in this CONTRACT
shall be appointed to act as an arbitrator.

 

29.11  Such arbitration shall be held at Kuala Lumpur, Malaysia. The award of
the arbitrators shall be final and binding upon the Parties. The costs of the
arbitration shall be borne by the Party whose contention was not upheld by the
arbitration tribunals, unless otherwise provided in the arbitration award.

 

29.12  If CONTRACTOR and COMPANY by mutual agreement decide to refer any matter
herein to Court of Law in lieu of arbitration, such Court of Law shall be in
Malaysian Courts. For the purpose of the foregoing sentence, the parties hereby
agree to submit wholly and exclusively to the jurisdiction of the Malaysian
Courts and to accept service of process in connection therewith.

 

52



--------------------------------------------------------------------------------

ARTICLE 30 - CONSEQUENTIAL DAMAGES

 

30.1 Notwithstanding any other provision of this CONTRACT, COMPANY and
CONTRACTOR waive and release any claim against the other by CONTRACTOR GROUP or
COMPANY GROUP respectively for consequential damages, however and whenever
arising under this CONTRACT or as a result of or in connection with the WORK,
and COMPANY shall indemnify CONTRACTOR GROUP from and against any such claim
made by COMPANY GROUP and CONTRACTOR shall indemnify COMPANY GROUP from and
against any such claim made by CONTRACTOR GROUP, and whether based on
negligence, unseaworthiness, breach of warranty, breach of contract, breach of
duty (whether statutory or otherwise), strict liability or otherwise.

 

Consequential damages shall include but not be limited to loss of revenue, loss
of profit (actual or anticipated) or use of capital, production delays, lost
opportunities, loss of product, reservoir loss or damage, losses resulting from
failure to meet other contractual commitments or deadlines and downtime of
facilities or vessels and irrespective of whether such consequential damages
could have been reasonably foreseen by the CONTRACTOR GROUP or COMPANY GROUP.

 

ARTICLE 31 - TAXES & DUTIES

 

31.1 Except as otherwise provided in this CONTRACT, CONTRACTOR shall be
responsible for, and pay at its own expense when due and payable, all taxes and
duties relating to the WORKS including without limitation:

 

  31.1.1    All sales, service, excise, storage, consumption and use taxes,
licences, permit and registration fees, income, profit, excess profit,
franchise, and personal property taxes.

 

  31.1.2    All employment taxes and contributions imposed or that may be
imposed by law, trade union contracts, or regulations with respect to or
measured by the compensation (wages, salaries or others) paid to employees of
CONTRACTOR including, without limitation, taxes and contribution for
unemployment and compensation insurance, old age benefits, welfare funds,
pensions and annuities, and disability insurance and similar items.

 

31.2 Importation of CONTRACTOR Equipment:

 

  31.2.1    If any part of the WORK is imported into Malaysia, the import shall
be in the name of COMPANY. CONTRACTOR shall provide sufficient notice to COMPANY
for Customs clearance, and provided that CONTRACTOR adheres to all of COMPANY’s
instructions relating to such matters, CONTRACTOR will be held harmless against
any import licences, duties, surtax, sales tax, and/or, other statutory imposts
levied on account of importation into Malaysia (hereinafter referred to as
“Customs Duties”) assessed as well as all delays in the WORK attributable to
Customs clearance.

 

53



--------------------------------------------------------------------------------

  31.2.2    Subject to Article 31.2.6, COMPANY shall be responsible for and pay
at its own expense when due and payable any Customs Duties assessed on imported
CONTRACTOR materials and/or equipment for fabrication work, tools, equipment and
vessels used in accomplishing the WORK which are not listed in the current
“Master List of Materials and Equipment for Upstream Petroleum Operations
Exempted from Customs Duties and Sales Taxes” (hereinafter referred to as the
“Master Exemption List” or “MEL”) and COMPANY furnished materials and equipment.

 

      COMPANY shall hold CONTRACTOR harmless against any Customs Duties assessed
on equipment listed in the Master Exemption List and imported in the name of
COMPANY, provided that CONTRACTOR adheres to all of COMPANY’s instructions
relating to such exemptions.

 

      CONTRACTOR shall assist COMPANY in providing information and documentation
to support COMPANY’s requests for tax exemption on imported equipment and
materials related to the FACILITY, whether listed in the Master Exemption List
or not.

 

  31.2.3    CONTRACTOR shall be responsible for equipment that is imported while
such equipment is in CONTRACTOR’s custody. CONTRACTOR shall indemnify COMPANY
from and against any claims, demands, and causes of action, which may arise as a
result of damage to, shortages or averages in inventory of such equipment.

 

  31.2.4    CONTRACTOR shall indemnify and hold COMPANY harmless from and
against any and all taxes, duties and surcharges, fines or penalties of
whatsoever nature for which COMPANY shall be or become liable as a result of:

 

  31.2.4.1  CONTRACTOR’s failure to comply with the directions and procedural
requirements of COMPANY with respect to the importation of the WORK into
Malaysia.

 

  31.2.4.2  CONTRACTOR’s failure to comply with the directions and procedural
requirements of COMPANY with respect to the removal of equipment imported in
COMPANY’s name.

 

  31.2.4.3  CONTRACTOR’s act in selling, transferring, disposing or otherwise
dealing with such equipment prior to its removal from Malaysia or as a result of
CONTRACTOR’s failure to furnish proper and accurate information for import of
such equipment.

 

  31.2.5   

Upon termination of this CONTRACT or part(s) of the WORK involving the use of
such equipment, whichever occurs first, CONTRACTOR shall take immediate steps to
remove such equipment from Malaysia other than equipment used or consumed in the
performance of the WORK. Unless COMPANY agrees otherwise in writing, CONTRACTOR
shall comply with all directions and procedures as required by

 

54



--------------------------------------------------------------------------------

 

COMPANY to cause such equipment to be removed as aforesaid as expeditiously as
possible.

 

  31.2.6    If CONTRACTOR Equipment which is not listed on the Master Exemption
List and which will not be consumed in the performance of the WORK, will be
utilised for a period of less than six (6) months, CONTRACTOR is to import such
equipment under temporary imports in CONTRACTOR’s name.

 

  31.2.7    Not used.

 

  31.2.8    CONTRACTOR shall be responsible for the preparation of all documents
required by Customs Authorities in connection with the import and export of
CONTRACTOR Equipment to and from Malaysia.

 

  31.2.9    In the event that equipment listed on the Master Exemption List and
imported in COMPANY’s name has to be permanently taken out of Malaysia, sold,
transferred, disposed of or otherwise dealt with prior to its removal from
Malaysia, CONTRACTOR shall give sufficient notice to COMPANY of its intention
and such action shall only be taken after written consent from COMPANY. COMPANY
shall attempt to obtain the necessary approvals from the relevant authorities
for such action.

 

31.3 Not used.

 

31.4 Not used.

 

31.5 CONTRACTOR shall protect and indemnify and hold COMPANY GROUP safe and
harmless from and against:

 

  31.5.1    any and all claims or liability for income, excess profits, royalty,
and other taxes assessed or levied by the Government of Malaysia or by any
relevant authorities thereof or by the government of any other country against
CONTRACTOR GROUP or against COMPANY GROUP for or on account of any payment made
to or earned by CONTRACTOR GROUP hereunder, unless otherwise provided for in
this CONTRACT.

 

  31.5.2    all taxes assessed or levied against or on account of wages,
salaries, or other benefits paid to or enjoyed by employees of CONTRACTOR GROUP;
and all taxes assessed or levied against, on, or for account of any property or
equipment of CONTRACTOR GROUP.

 

  31.5.3   

all claims, demands and causes of action based on any actual or alleged failure
by CONTRACTOR GROUP to make timely payment of any taxes or duties for which they
are liable or any actual or alleged failure by CONTRACTOR GROUP to comply with
applicable reporting, return or other procedural requirements with respect to
their payment. This indemnity shall include without limitation all

 

55



--------------------------------------------------------------------------------

 

penalties, awards and judgements and other reasonable expenses associated with
such claims, demands and causes of action.

 

31.6 COMPANY shall have the right to withhold taxes on income, excess profit,
royalty, and other taxes from payment due to CONTRACTOR under this CONTRACT; to
the extent that such withholdings may be required by the Government of Malaysia
or any relevant authorities thereof, or by the government of any other country
where any portion of the WORK is performed.

 

  31.6.1    payment by COMPANY to the respective governmental office of the
amount of money so withheld shall relieve COMPANY from any further obligation to
CONTRACTOR with respect to the amount so withheld.

 

      COMPANY will provide CONTRACTOR with a statement of any amounts withheld
on behalf of the CONTRACTOR including, if requested, any original receipts
received for payment on behalf of the CONTRACTOR and assist CONTRACTOR in
recovering any amounts improperly paid or assessed.

 

31.7 CONTRACTOR shall give prompt notice to COMPANY of all matters pertaining to
non-payment, payment under protest, claims of immunity, or exemption from any
taxes or duties.

 

31.8 CONTRACTOR shall be responsible to seek clarification through its tax
adviser on the applicability of withholding tax provisions under the Income Tax
Acts, 1967 (the Act) as regards to non-resident company in Malaysia.

 

CONTRACTOR shall submit to COMPANY a letter from its external company auditor,
or tax consultant, or legal counsel stating that CONTRACTOR is a resident in
Malaysia under Section 7 or 8 of the Income Tax Acts, 1967 (the Act), failing
which, COMPANY shall consider CONTRACTOR a non-resident of Malaysia for tax
purposes and thereby subject to the withholding tax provision of the Act.
COMPANY is required by law to withhold ten percent (10%) or thirteen percent
(13%), whichever is appropriate, from all payments due to CONTRACTOR for WORK
falling within the withholding tax provisions until such time that the required
letter is submitted to COMPANY.

 

ARTICLE 32 - SURVIVAL OF PROVISIONS

 

32.1 In order that the parties hereto may fully exercise their rights and
perform their obligations hereunder arising from the performance of the WORK
under this CONTRACT, such provisions of this CONTRACT which are required to
ensure such exercise or performance shall survive the termination of this
CONTRACT for any cause whatsoever.

 

56



--------------------------------------------------------------------------------

ARTICLE 33 - COMPANY’S ALCOHOL AND DRUG POLICY

 

33.1 CONTRACTOR agrees to be bound and agrees that CONTRACTOR’S and its
contractors’ and its subcontractor’s and their agents and employees shall be
bound by COMPANY’S alcohol and drug policy which is summarized below. Copies of
COMPANY’S full policy have been delivered to CONTRACTOR and will be delivered by
CONTRACTOR to all of its contractors and subcontractors who shall agree to
comply therewith.

 

The use, possession, distribution or sale of illegal drugs, alcohol or
controlled substances and the paraphernalia associated with such on COMPANY’S or
CONTRACTOR’S premises or areas in which COMPANY is Operator, including parking
areas, is absolutely prohibited. If a visitor including CONTRACTOR and
CONTRACTOR’S employees is in violation of this policy he or she will be
immediately escorted off the premises and reported to local law enforcement
authorities if appropriate. Entry onto COMPANY’S or CONTRACTOR’S property, used
in connection with the WORK including parking areas, is deemed consent to an
inspection of person, vehicle and personal effects at any time while entering,
on, or leaving the property. Inspections will be conducted at the discretion of
COMPANY.

 

ARTICLE 34 - PUBLIC RELATIONS

 

34.1 CONTRACTOR agrees that all public relation matters arising out of or in
connection with the WORK shall be the sole responsibility of COMPANY. CONTRACTOR
shall obtain COMPANY’S prior written approval of the text of any announcement,
publication or other type of communication concerning the WORK which CONTRACTOR
or its contractors, subcontractors or vendors wish to release for publication.

 

ARTICLE 35 - ENTIRETY OF CONTRACT

 

35.1 This CONTRACT and the attached Exhibits, Appendices, and Attachments as
executed by authorized representatives of COMPANY and CONTRACTOR, constitute the
entire agreement between the parties with respect to the matters dealt with
herein, and there are no oral or written understandings, representations or
commitments of any kind, express or implied, which are not expressly set forth
herein. No oral or written modification of this CONTRACT by any officer, agent
or employee of CONTRACTOR or COMPANY, either before or after execution of this
CONTRACT, shall be of any force or effect unless such modification is in
writing, is expressly stated to be a modification of this CONTRACT and is signed
by duly authorized representatives of both parties. No waiver of any provision
of this CONTRACT shall be of any force or effect unless such waiver is in
writing, is expressly stated to be a waiver of a specified provision of this
CONTRACT and is signed by the parties to be bound thereby. Any party’s waiver of
any breach or failure to enforce any of the terms, covenants, conditions or
other provisions of this CONTRACT, at any time, shall not in any way affect,
limit, modify or waive that party’s right thereafter to enforce or compel strict
compliance with every term, covenant, condition or other provision hereof, any
course of dealing or custom of the trade notwithstanding.

 

57



--------------------------------------------------------------------------------

35.2 This CONTRACT shall create no rights in any party other than COMPANY and
CONTRACTOR and, except as where explicitly stated to the contrary, no other
party is intended to be a third party beneficiary of this CONTRACT.

 

ARTICLE 36 - EXHIBITS TO THE CONTRACT

 

36.1 The following Exhibits, Appendices and Attachments associated therewith are
incorporated as integral parts of this CONTRACT:

 

Exhibit A - Scope of Work

Exhibit B – Schedule of Works Exhibit C – Schedule of Compensation Exhibit D –
Contractor’s Execution Plan Exhibit E – Agreed Vendors and Suppliers Exhibit F –
Insurance provided by COMPANY Exhibit G- Insurance Supplied By CONTRACTOR
Exhibit H - Bank Guarantee Format Exhibit I – Not used Exhibit J – List of
Potential Adjudicators Exhibit K- Performance Guarantee Format

 

ARTICLE 37 - NOTIFICATIONS AND CORRESPONDENCE

 

37.1 All notices, communications, correspondence and monies payable hereunder
shall be sent by registered mail return receipt or telefax to the parties hereto
at the addresses or numbers specified below. Any party may, at any time, change
its address by giving written notice of the change to the other party,

 

COMPANY:

 

MURPHY SABAH OIL CO., LTD

Level 26 & 27, Tower 2,

PETRONAS Twin Towers,

Kuala Lumpur City Centre,

50088, Kuala Lumpur, Malaysia.

Tel; 03-7490-7400 Fax: 03-2163-5579

 

Attention: Mr. Roger W. Jenkins, Operations Manager.

 

CONTRACTOR:

TECHNIP MARINE (MALAYSIA) SDN. BHD.

2nd Floor, Wisma Technip

241 Jalan Tun Razak

 

58



--------------------------------------------------------------------------------

50400 Kuala Lumpur, Malaysia

Tel: 03-2116-7718     Fax: 03-2114-4032    

 

Attention: Mr. John Devins, Project Director    

 

ARTICLE 38 – PROCUREMENT OF EQUIPMENT, FACILITIES, GOODS, MATERIALS, SUPPLIES
AND SERVICES

 

38.1 In the procurement of equipment, facilities, goods, materials, supplies,
and services required for the WORK, CONTRACTOR shall observe the following:

 

  38.1.1    the enhancement of effective local, especially Bumiputra,
participation in equity, management, and employment.

 

  38.1.2    the transfer of technology to local (especially Bumiputra) firms and
companies with the objective of developing local technical and managerial
capabilities.

 

  38.1.3    the need to minimise outflow of foreign exchange.

 

  38.1.4    the use of PETRONAS licensed companies as Sub-Contractor(s) and
Vendor Development Programme (VDP) Contractor(s).

 

38.2 In pursuance of the provision of ARTICLE 38.1, CONTRACTOR shall, unless
otherwise approved by COMPANY, comply with the following:

 

  38.2.1    give priority to locally-manufactured goods in the procurement of
equipment, facilities, goods, materials, supplies, and services required for the
WORK, subject to commercial competitiveness.

 

  38.2.2    give priority to Malaysian suppliers or manufacturers for equipment,
facilities, goods, materials, supplies, and services required for the WORK,
subject to commercial competitiveness.

 

  38.2.3    give priority to services and research facilities, professional or
otherwise, which are rendered by Malaysians or firms or companies incorporated
or licensed in Malaysia, subject to commercial competitiveness.

 

  38.2.4    procure services for all forwarding activities and for
transportation of materials, equipment and personnel required for the WORK
hereunder from any of the Government of Malaysia’s appointed transporters as per
Ministry of Finance Circular 6/1996 – “Garis Panduan Pengurusan Barangan Import
Kerajaan” together with the latest amendment or addendum thereto.

 

59



--------------------------------------------------------------------------------

  38.2.5    give due consideration to the services offered by the Malaysia
Airlines or its subsidiaries subject to competitiveness of prices and costs.

 

Notwithstanding the foregoing, CONTRACTOR shall ensure that a minimum of thirty
five percent (35%) of total project man hours shall be done in Malaysia.

 

38.3 CONTRACTOR shall purchase all fuels and lubricants required during
performance of the WORK from PETRONAS’ outlets provided grade, price, and
delivery are competitive with other suppliers and supplies are readily available
in the areas where the WORK is being performed.

 

38.4 Not used.

 

38.5 CONTRACTOR shall purchase or otherwise provide all materials, equipment and
services that it is responsible for procuring and providing. CONTRACTOR shall be
responsible for the transportation, timely arrival at JOBSITE or other
appropriate destinations, and unloading and handling of all materials and
equipment that CONTRACTOR provides.

 

CONTRACTOR shall procure materials, equipment, and services only from sources as
listed in Exhibit E (AGREED VENDORS AND SUPPLIERS) or from other sources
approved by COMPANY. Sources include manufacturers, vendors, suppliers,
agencies, Subcontractors and others who supply materials, equipment, or services
for the FACILITY. Additionally, CONTRACTOR shall make arrangement for
appropriate use of technical representatives of its sources during the execution
of the WORK.

 

38.6 All materials of the WORK must be new, unless otherwise approved by COMPANY
in writing. CONTRACTOR shall procure materials and equipment from financially
sound and reputable vendors and suppliers and shall take into consideration
quality, delivery, reliability, services and inventory management.

 

38.7 CONTRACTOR shall be responsible for the source inspection and expediting of
all materials and equipment that CONTRACTOR is responsible for procuring, to be
incorporated into the WORK. Source inspection and expediting means inspection
and testing of the materials and equipment to be incorporated into the WORK at
the point of manufacture and assuring that such materials and equipment meet the
requirements of the specifications and ensure that such manufacturing activity
until the planned delivery do not hinder the required delivery dates as
specified in the purchase order. CONTRACTOR shall arrange and co-ordinate all
source inspections according to the detailed requirements and procedures set
forth in COMPANY’s specifications and as referred to in Exhibit A (SCOPE OF
WORK).

 

38.8 Not used.

 

38.9

COMPANY shall advise and update CONTRACTOR as to the delivery of COMPANY
supplied materials and equipment to the JOBSITE or at the SITE or at
CONTRACTOR’s wharf. CONTRACTOR shall be responsible for the safe offloading of
such materials and

 

60



--------------------------------------------------------------------------------

 

equipment expeditiously and verify that such materials and equipment or any part
thereof are free from any visibly observable defect. CONTRACTOR shall be
responsible for any damage occurred during the offloading and assume
responsibility of the materials and equipment received at JOBSITE or SITE except
for any discrepancy noted prior to offloading by CONTRACTOR. CONTRACTOR shall be
liable, for repair and replace any damage or discrepancy found on the materials
and equipment or any part thereof while in CONTRACTOR’s custody at its own
costs.

 

38.10  CONTRACTOR shall ensure that such materials and equipment are properly
stored and preserved in accordance with the manufacturer’s recommendation and
shall be free from contaminants.

 

ARTICLE 39 – SAFETY, HEALTH, ENVIRONMENTAL PROTECTION, FIRE

PROTECTION AND SECURITY REGULATIONS

 

39.1  CONTRACTOR, its contractors or sub-Contractors, and their respective
employees, servants and agents shall strictly comply with all existing laws
(whether international, national, local or otherwise) including, local,
municipal, territorial, provincial and federal laws, orders, rules, regulations,
government or other authorities having jurisdiction, practices and otherwise
meet generally accepted standards pertaining to health, safety, security and the
environment which are applicable to:

 

  39.1.1    the location where the WORK is being carried out, both onshore and
offshore.

 

  39.1.2    all services, materials and items used in the performance of the
WORK.

 

  39.1.3    all maintenance of machinery, equipment, facilities and other items
whether owned or in any way associated with or utilized in the WORK, which are
in a safe, sound and proper conditions.

 

In addition, CONTRACTOR shall take into account and shall comply with all laws,
orders and regulations which are effective at the date of submission of
CONTRACTOR’s BID PROPOSAL and as set forth by COMPANY in its safety manual,
policies and special instructions. This shall not relieve CONTRACTOR of its
obligations as stipulated herein and in particular ARTICLE 4.1.5.

 

39.2  CONTRACTOR shall establish, enforce and acquaint COMPANY REPRESENTATIVE of
its own written policy, safety rules and regulations for CONTRACTOR’s employees
and its contractors and subcontractors which are applicable to COMPANY’s site
team as well as its visitors.

 

39.3  CONTRACTOR shall be solely responsible for the health and safety aspects
of the WORKS, workers, the public, all other people and the property of the
third parties, subject to the agreed indemnity regime under this CONTRACT.

 

61



--------------------------------------------------------------------------------

39.4  Prior to start of the WORK, CONTRACTOR shall at its own expense ensure
that CONTRACTOR’s employees and the employees of its contractors and
sub-contractors have been given the necessary basic safety, and job related
training required by law and contractual provisions, and will so certify if
required.

 

39.5  CONTRACTOR shall furnish personnel safety equipment including but not
limited to safety helmets, safety shoes, safety harness, gloves, eyes and ears
protection. COMPANY shall reserve the right to reject any safety gears which do
not meet regulatory requirements, are not industrial standard, or which might
not provide adequate protection to the personnel.

 

39.6  Before construction, CONTRACTOR shall establish and publish all necessary
or appropriate health, fire, drugs and alcohol and other safety regulations
including construction, inspection, methods and procedures to be followed.
CONTRACTOR shall ensure that its employees and Subcontractors are notified,
observe, and abide by said regulations.

 

39.7  CONTRACTOR shall ensure that all its personnel, the employees of its
contractors and subcontractors who are expected to perform work offshore have
attended internationally recognized sea-survival course(s) and are familiar with
offshore safety techniques and procedures. However, individuals who are only
visiting the FACILITY for less than two (2) days per month may receive a short
version of the course as long as they are escorted on the FACILITY by someone
who has completed the full course.

 

39.8  CONTRACTOR shall be responsible for maintaining and enhancing the safety
awareness of it employees and, the employees of its contractors and
subcontractors, including arranging safety meetings. Copies of minutes of
CONTRACTOR’s safety meeting shall be sent to COMPANY. CONTRACTOR shall also
exercise the emergency drills during the performance of the WORK.

 

39.9  Not used.

 

39.10  Not used.

 

39.11  Until completion of the WORK, CONTRACTOR shall at its own costs make
provision for security and safeguarding the WORK and all associated materials
and equipment and provide all such marks, signals and other appliances as may be
required by the nature of any part of the WORK.

 

39.12  COMPANY reserves the right to conduct searches of the person,
possessions, vehicles and other property of CONTRACTOR, its employees, agents or
its contractors or subcontractors while on the premises or aboard
transportation, both of which are owned or controlled by COMPANY.

 

39.13 

COMPANY and/or its authorized representative (s) shall have the right but not
the obligation to inspect all tools and equipment at any time during the
progress of WORK. If any tools or items of the equipment is, in the opinion of
COMPANY and/or its authorized

 

62



--------------------------------------------------------------------------------

 

representative(s), unsafe or not suitable for doing the WORK, CONTRACTOR shall
repair or replace it with a safe and suitable tool or item of the equipment at
CONTRACTOR’s expense. The foregoing shall not relieve CONTRACTOR of its
responsibility for safety with regard to the use, conditions, and the like, of
tools and equipment.

 

39.14  Before commencing any hazardous WORK, CONTRACTOR shall inspect the
JOBSITE and SITE and equipment involved to ensure the WORK will be performed
under safe conditions acceptable to COMPANY. CONTRACTOR shall verify that all
procedures are adhered to prior to initiating any hazardous operations.

 

39.15  The CONTRACTOR shall have an accident reporting procedure which shall be
compatible with COMPANY reporting procedures. Any hazardous incident involving
COMPANY, CONTRACTOR or any third party personnel, plant or equipment, shall be
immediately reported to COMPANY. Fatal accidents require a thorough
investigation and detailed report.

 

39.16  CONTRACTOR shall at its own expense provide adequate first aid equipment,
fire extinguishers and other safety equipment of approved types and amount, as
may be specified in connection with this CONTRACT and shall maintain this
equipment in a professional manner as dictated by legal and industry standards.
CONTRACTOR shall keep up-to-date records of all said equipment.

 

39.17  CONTRACTOR shall provide medical facilities including a twenty-four (24)
hour standby emergency vehicle with a qualified medical assistant at the
JOBSITE. CONTRACTOR shall at no cost to COMPANY be responsible for the medical
welfare of its own and Subcontractor’s employees and shall take care of
periodical medical examinations, arrangements for medical attendance, treatment
or hospitalization if and when necessary and will arrange suitable insurance
coverage for such contingencies. In cases of emergency, COMPANY may make or
provide for the necessary emergency arrangements, the costs of which shall be
reimbursed to COMPANY by CONTRACTOR.

 

  CONTRACTOR shall ensure that all its employees and Subcontractor’s employees
engaged in the WORK are medically fit and healthy. Any medical disabilities
including such disabilities which CONTRACTOR may consider will not adversely
influence the employee’s ability to perform his role in the WORK should be
reported to COMPANY prior to start of the WORK. CONTRACTOR, if requested by
COMPANY, shall provide medical certificates for CONTRACTOR’s and its
contractors’ and subcontractor’s personnel.

 

39.18  CONTRACTOR shall prepare and execute an accident prevention programme for
COMPANY’s approval. At regular intervals and at such lesser periods as is
determined by COMPANY, CONTRACTOR and COMPANY Representative shall conduct
safety inspections of the Site and CONTRACTOR shall promptly conform with all
recommendations made pursuant to said inspections.

 

39.19 

CONTRACTOR shall allow COMPANY REPRESENTATIVE(S) access at any time to plant,
equipment, personnel and records when requested, to enable COMPANY to inspect or

 

63



--------------------------------------------------------------------------------

 

audit any respect of CONTRACTOR’s operations relevant to safety and the work
environment.

 

39.20  CONTRACTOR shall maintain good site housekeeping and shall pay due regard
to the environment by acting to preserve air, water, animal and plant life from
adverse effect of CONTRACTOR’s activities, and to minimize any nuisance which
may arise from such operation.

 

39.21  Neither CONTRACTOR nor any of its contractors or subcontractors shall
under any circumstances dump, throw or dispose of any refuse, debris or garbage
into the surrounding areas. CONTRACTOR shall provide containers in which all
refuse is to be placed and shall dispose of such refuse in accordance with
existing laws and regulations and at no additional cost to COMPANY. CONTRACTOR
shall ensure that its employees and its contractors’ and subcontractors’
employees, are fully aware of the above and CONTRACTOR shall enforce such
regulations.

 

CONTRACTOR shall adhere to existing national statutory regulations concerning
discharges resulting from the performance of WORK.

 

39.22  COMPANY has the right to suspend all or part of the WORK due to imminent
hazard to life and/or property without any compensation to CONTRACTOR. Upon
COMPANY’s suspension of the WORK or part thereof, a suspension notice shall be
issued to CONTRACTOR which shall (a) include COMPANY’s reasons for issuing the
notice, and (b) require CONTRACTOR to remedy the imminent hazard immediately.

 

39.23  CONTRACTOR’s refusal or inability to remedy the imminent hazard within
seven (7) days after the suspension notice from COMPANY under ARTICLE 39.22
shall constitute a fundamental breach of the CONTRACT and COMPANY may at any
time thereafter, in addition to and without prejudice to any other rights and
remedies COMPANY may have, terminate this CONTRACT by giving written notice
thereof to CONTRACTOR. If so terminated by COMPANY, the liability of COMPANY to
CONTRACTOR shall not exceed the amounts properly payable to CONTRACTOR under
this CONTRACT for the WORK completed at the date of termination.

 

39.24  COMPANY shall have the right to withhold any progress payment due in the
event of suspension pursuant to Article 39.22 until the imminent hazard has been
remedied by CONTRACTOR.

 

ARTICLE 40 - NOT USED

 

ARTICLE 41- NOT USED

 

64



--------------------------------------------------------------------------------

     ARTICLE 42- LIMITATION OF LIABILITY     

 

42.1    Except as provided in and other than Articles 18, 19, 20, 30 and 31,
CONTRACTOR’s liability to COMPANY arising out of this CONTRACT from any and all
causes whether based on contract, warranty, tort (including concurrent or
partial negligence of whatever nature or character), termination and liquidated
damages shall in no event exceed in the aggregate of twenty percent (20%) of the
CONTRACT PRICE.

 

     ARTICLE 43- COMPANY PARENTAL GUARANTEE     

 

43.1    Within 14 days of the execution of this CONTRACT, COMPANY shall deliver
to CONTRACTOR a guarantee in favour of CONTRACTOR from COMPANY’s parent company
guaranteeing COMPANY’s performance under this CONTRACT.

 

(The rest of this page is left blank intentionally)

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this CONTRACT to be executed
as of the day and year first above written.

 

Witnessed:

          MURPHY SABAH OIL CO., LTD.         BY                    

George M. Shirley

       

TITLE

 

Vice President / General Manager

            TECHNIP MARINE (MALAYSIA) SDN. BHD.         BY                    

Bernard Di Tullio

       

TITLE

 

President & CEO

 

66